Exhibit 10.1














AMENDED AND RESTATED CREDIT AGREEMENT


dated as of January 27, 2020


among


BIOTELEMETRY, INC.,
as the Borrower


THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors




THE LENDERS FROM TIME TO TIME PARTY HERETO




and




TRUIST BANK,
as Administrative Agent, Swingline Lender and Issuing Bank






PNC BANK, NATIONAL ASSOCIATION
and
KEYBANK NATIONAL ASSOCIATION,
as Co-Syndication Agents




SILICON VALLEY BANK
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents








SUNTRUST ROBINSON HUMPHREY, INC.,
PNC CAPITAL MARKETS LLC
and
KEYBANC CAPITAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
Article I DEFINITIONS; CONSTRUCTION
1
 
 
 
 
 
Section 1.1
Definitions
1
 
Section 1.2
Classifications of Loans and Borrowings
36
 
Section 1.3
Accounting Terms and Determination
36
 
Section 1.4
Terms Generally
37
 
Section 1.5
Letter of Credit Amounts
37
 
Section 1.6
Times of Day
37
 
Section 1.7
Divisions
37
 
 
 
 
Article II AMOUNT AND TERMS OF THE COMMITMENTS
38
 
Section 2.1
General Description of Facilities
38
 
Section 2.2
Revolving Loans
38
 
Section 2.3
Procedure for Borrowings
38
 
Section 2.4
Swingline Commitment
39
 
Section 2.5
[Reserved]
40
 
Section 2.6
Funding of Borrowings
40
 
Section 2.7
Interest Elections
41
 
Section 2.8
Optional Reduction and Termination of Commitments
41
 
Section 2.9
Repayment of Loans
42
 
Section 2.10
Evidence of Indebtedness
42
 
Section 2.11
Optional Prepayments
43
 
Section 2.12
Mandatory Prepayments
43
 
Section 2.13
Interest on Loans
44
 
Section 2.14
Fees
45
 
Section 2.15
Computation of Interest and Fees
46
 
Section 2.16
Inability to Determine Interest Rates
46
 
Section 2.17
Illegality
47
 
Section 2.18
Increased Costs
47
 
Section 2.19
Funding Indemnity
48
 
Section 2.20
Taxes
49
 
Section 2.21
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
52
 
Section 2.22
Letters of Credit
54
 
Section 2.23
Increase of Commitments; Additional Lenders
58
 
Section 2.24
Mitigation of Obligations
60
 
Section 2.25
Replacement of Lenders
60
 
Section 2.26
Reallocation and Cash Collateralization of Defaulting Lender Commitment
61



i

--------------------------------------------------------------------------------




Article III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
62
 
Section 3.1
Conditions To Effectiveness
62
 
Section 3.2
Each Credit Event
64
 
Section 3.3
Delivery of Documents
65
 
 
 
 
Article IV REPRESENTATIONS AND WARRANTIES
65
 
Section 4.1
Existence; Power
65
 
Section 4.2
Organizational Power; Authorization
65
 
Section 4.3
Governmental Approvals; No Conflicts
66
 
Section 4.4
Financial Statements
66
 
Section 4.5
Litigation and Environmental Matters
66
 
Section 4.6
Compliance with Laws and Agreements
66
 
Section 4.7
No Default
68
 
Section 4.8
Investment Company Act, Etc.
69
 
Section 4.9
Taxes
69
 
Section 4.10
Margin Regulations
69
 
Section 4.11
ERISA
69
 
Section 4.12
Ownership of Property; Intellectual Property; Insurance
69
 
Section 4.13
Disclosure
70
 
Section 4.14
Labor Relations
70
 
Section 4.15
Subsidiaries
70
 
Section 4.16
Solvency
71
 
Section 4.17
Business Locations; Taxpayer Identification Number; Deposit Accounts
71
 
Section 4.18
Material Agreements
71
 
Section 4.19
Anti-Corruption Laws and Sanctions
71
 
Section 4.20
Subordination of Subordinated Debt
71
 
Section 4.21
No EEA Financial Institutions
72
 
Section 4.22
Perfection of Security Interests in the Collateral
72
 
Section 4.23
Reimbursement from Medical Reimbursement Programs
72
 
Section 4.24
Licensing and Accreditation
72
 
 
 
 
Article V AFFIRMATIVE COVENANTS
72
 
Section 5.1
Financial Statements and Other Information
72
 
Section 5.2
Notices of Material Events
74
 
Section 5.3
Existence; Conduct of Business
75
 
Section 5.4
Compliance with Laws, Etc.
76
 
Section 5.5
Payment of Obligations
76
 
Section 5.6
Books and Records
77
 
Section 5.7
Visitation, Inspection, Etc.
77
 
Section 5.8
Maintenance of Properties; Insurance
77
 
Section 5.9
Use of Proceeds
78



ii

--------------------------------------------------------------------------------




 
Section 5.10
Additional Subsidiaries
78
 
Section 5.11
Further Assurances
78
 
Section 5.12
Compliance Programs
80
 
 
 
 
Article VI FINANCIAL COVENANTS
80
 
Section 6.1
Consolidated Total Net Leverage Ratio
80
 
Section 6.2
Consolidated Interest Coverage Ratio
81
 
 
 
 
Article VII NEGATIVE COVENANTS
81
 
Section 7.1
Indebtedness and Preferred Equity
81
 
Section 7.2
Negative Pledge
84
 
Section 7.3
Fundamental Changes
87
 
Section 7.4
Investments, Loans, Etc.
88
 
Section 7.5
Restricted Payments
89
 
Section 7.6
[Reserved]
90
 
Section 7.7
Sale of Assets
90
 
Section 7.8
Transactions with Affiliates
91
 
Section 7.9
Restrictive Agreements
91
 
Section 7.10
Sale and Leaseback Transactions
91
 
Section 7.11
Hedging Transactions
91
 
Section 7.12
Legal Name, State of Formation and Form of Entity
92
 
Section 7.13
Amendment to Material Documents
92
 
Section 7.14
Prepayments of Permitted Subordinated Indebtedness
92
 
Section 7.15
Accounting Changes
92
 
Section 7.16
Government Regulation
92
 
Section 7.17
Ownership of Subsidiaries
93
 
Section 7.18
Use of Proceeds
93
 
Section 7.19
Designation as Senior Debt
93
 
 
 
 
Article VIII EVENTS OF DEFAULT
93
 
Section 8.1
Events of Default
93
 
Section 8.2
Application of Funds
96
 
 
 
 
Article IX THE ADMINISTRATIVE AGENT
97
 
Section 9.1
Appointment of Administrative Agent
97
 
Section 9.2
Nature of Duties of Administrative Agent
98
 
Section 9.3
Lack of Reliance on the Administrative Agent
99
 
Section 9.4
Certain Rights of the Administrative Agent
99
 
Section 9.5
Reliance by Administrative Agent
99
 
Section 9.6
The Administrative Agent in its Individual Capacity
99
 
Section 9.7
Successor Administrative Agent
100
 
Section 9.8
Withholding Tax
100



iii

--------------------------------------------------------------------------------




 
Section 9.9
Administrative Agent May File Proofs of Claim
101
 
Section 9.10
Authorization to Execute Other Loan Documents
101
 
Section 9.11
Collateral and Guaranty Matters
101
 
Section 9.12
No Other Duties, Etc.
102
 
Section 9.13
Right to Realize on Collateral and Enforce Guarantee
102
 
Section 9.14
Hedging Obligations and Bank Product Obligations
102
 
 
 
 
Article X THE GUARANTY
102
 
Section 10.1
The Guaranty
102
 
Section 10.2
Obligations Unconditional
103
 
Section 10.3
Reinstatement
104
 
Section 10.4
Certain Additional Waivers
104
 
Section 10.5
Remedies
104
 
Section 10.6
Rights of Contribution
104
 
Section 10.7
Guarantee of Payment; Continuing Guarantee
104
 
Section 10.8
Keepwell
104
 
 
 
 
Article XI MISCELLANEOUS
105
 
Section 11.1
Notices
105
 
Section 11.2
Waiver; Amendments
107
 
Section 11.3
Expenses; Indemnification
109
 
Section 11.4
Successors and Assigns
111
 
Section 11.5
Governing Law; Jurisdiction; Consent to Service of Process
116
 
Section 11.6
WAIVER OF JURY TRIAL
116
 
Section 11.7
Right of Setoff
117
 
Section 11.8
Counterparts; Integration
117
 
Section 11.9
Survival
117
 
Section 11.10
Severability
118
 
Section 11.11
Confidentiality
118
 
Section 11.12
Interest Rate Limitation
118
 
Section 11.13
Waiver of Effect of Corporate Seal
119
 
Section 11.14
Patriot Act
119
 
Section 11.15
No Advisory or Fiduciary Responsibility
119
 
Section 11.16
Electronic Execution of Assignments and Certain Other Documents
119
 
Section 11.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
120
 
Section 11.18
Subordination
120
 
Section 11.19
Certain ERISA Matters
120
 
Section 11.20
Acknowledgement Regarding Any Supported QFCs.
122
 
Section 11.21
Amendment and Restatement
123
 
Section 11.22
Reallocation
124



iv

--------------------------------------------------------------------------------




Schedules
 
 
 
 
 
 
 
Schedule I
-
Commitment Amounts
 
Schedule 2.22
-
Existing Letters of Credit
 
Schedule 4.6
-
FD&C Permits
 
Schedule 4.15
-
Subsidiaries
 
Schedule 4.17-1
-
Locations of Real Property
 
Schedule 4.17-2
-
Locations of Chief Executive Office, Taxpayer Identification Number, Etc.
 
Schedule 4.17-3
-
Changes in Legal Name, State of Formation and Structure
 
Schedule 4.17-4
-
Deposit Accounts and Securities Accounts
 
Schedule 4.18
-
Material Agreements
 
Schedule 7.1
-
Outstanding Indebtedness
 
Schedule 7.2
-
Existing Liens
 
Schedule 7.4
-
Existing Investments
 
 
 
 
Exhibits
 
 
 
 
 
 
 
Exhibit 2.3
-
Form of Notice of Revolving Borrowing
 
Exhibit 2.4
-
Form of Notice of Swingline Borrowing
 
Exhibit 2.7
-
Form of Notice of Conversion/Continuation
 
Exhibit 2.10
-
Form of Note
 
Exhibits 2.20 (1-4)
-
Forms of U.S. Tax Compliance Certificates
 
Exhibit 5.1
-
Form of Compliance Certificate
 
Exhibit 5.10
-
Form of Guarantor Joinder Agreement
 
Exhibit 11.4
-
Form of Assignment and Acceptance







v

--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of January 27, 2020, by and among BIOTELEMETRY, INC., a Delaware
corporation (the “Borrower”), the Guarantors (defined herein), the Lenders
(defined herein), and TRUIST BANK (successor by merger to SunTrust Bank), in its
capacities as Administrative Agent, Issuing Bank and Swingline Lender.
W I T N E S S E T H:


WHEREAS, the Borrower entered into that certain Credit Agreement dated as of
July 12, 2017 (the “Existing Credit Agreement”) by and among the Borrower, the
guarantors from time to time party thereto, the lenders from time to time party
thereto and Truist Bank (successor by merger to SunTrust Bank), as
administrative agent, issuing bank and swingline lender;
WHEREAS, the Borrower has requested that the Lenders provide to the Borrower (a)
a $400,000,000 revolving credit facility, the proceeds of which shall be used
(i) to refinance certain existing Indebtedness of the Borrower and its
Subsidiaries, (ii) to pay related transaction fees and expenses and (iii) for
ongoing working capital purposes as further described herein; and
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrower.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

ARTICLE I
DEFINITIONS; CONSTRUCTION

Section 1.1    Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“Acquired Business” shall mean the entity or assets acquired by the Borrower or
any Subsidiary in an Acquisition after the date hereof.


“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged with the Borrower or any of its Subsidiaries or
(b) any acquisition by the Borrower or any of its Subsidiaries of the assets of
any Person (other than a Subsidiary) that constitute all or a substantial
portion of the assets of such Person or a division or business unit of such
Person.


“ActiveCare Earnout” shall mean unsecured “earnout” payments made to or at the
direction of 4G Biometrics, LLC, a Texas limited liability company and
ActiveCare, Inc., a Delaware corporation, in an aggregate amount not to exceed
$2,000,000.
“Additional Lender” shall have the meaning set forth in Section 2.23.




--------------------------------------------------------------------------------




“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (a) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or, if
such service is not available, on any successor or substitute page of such
service or any successor to such service, or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, with a maturity
comparable to such Interest Period, divided by (b) a percentage equal to one
hundred percent (100.0%) minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, that if the rate referred to in clause (a) above is not available at
any such time for any reason, then the rate referred to in clause (a) shall
instead be the interest rate per annum, as determined by the Administrative
Agent, to be the arithmetic average of the rates per annum at which deposits in
Dollars in an amount equal to the amount of such Eurodollar Loan are offered by
major banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time), two (2) Business Days prior to the first
day of such Interest Period. Notwithstanding anything to the contrary in the
foregoing, if the Adjusted LIBOR is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
“Administrative Agent” shall mean Truist Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (a) vote more
than ten percent (10.0%) of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(b) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.
“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Lenders at any time outstanding. On the Effective Date, the aggregate amount
of the Aggregate Revolving Commitments is $400,000,000.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.


2

--------------------------------------------------------------------------------




“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date or the Letter of Credit Fee, as the case may be, a
percentage per annum determined by reference to the applicable Consolidated
Total Net Leverage Ratio in effect on such date as set forth in the table below;
provided, that a change in the Applicable Margin resulting from a change in the
Consolidated Total Net Leverage Ratio shall be effective on the second Business
Day after which the Borrower delivers each of the financial statements required
by Section 5.1(a) and (b) and the Compliance Certificate required by Section
5.1(c); provided, further, that if at any time the Borrower shall have failed to
deliver such financial statements and such Compliance Certificate when so
required, the Applicable Margin shall be at Level 1 as set forth in the table
below until the second Business Day after which such financial statements and
Compliance Certificate are delivered, at which time the Applicable Margin shall
be determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Effective Date until the second Business Day after which the
financial statements and Compliance Certificate for the Fiscal Quarter ending
March 31, 2020 are required to be delivered shall be at Level 5 as set forth in
the table below. In the event that any financial statement or Compliance
Certificate delivered hereunder is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the pricing grid set forth
in the table below (the “Accurate Applicable Margin”) for any period that such
financial statement or Compliance Certificate covered, then (a) the Borrower
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period, (b)
the Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statements or Compliance Certificate, as the case may be,
the Applicable Margin shall be reset to the Accurate Applicable Margin based
upon the pricing grid set forth in the table below for such period and (c) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period.  The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.
Level
Consolidated Total Net Leverage Ratio
Eurodollar Loans and Letter of Credit Fee
Base Rate
Loans
Commitment
Fee
1
≥ 3.00:1.00
1.75%
0.75%
0.30%
2
< 3.00:1.00 but ≥ 2.50:1.00
1.50%
0.50%
0.25%
3
< 2.50:1.00 but ≥ 2.00:1.00
1.375%
0.375%
0.225%
4
< 2.00:1.00 but ≥ 1.50:1.00
1.25%
0.25%
0.20%
5
< 1.50:1.00 but ≥ 1.00:1.00
1.125%
0.125%
0.175%
6
< 1.00:1.00
1.00%
0.00%
0.15%



The “Applicable Margin” for any Incremental Term Facility shall be the
percentage per annum provided in the definitive documentation for such
Incremental Term Facility.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Asset Sale” shall mean the sale, transfer, license, lease or other disposition
of any property by the Borrower or any Subsidiary, including any sale and
leaseback transaction and any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims


3

--------------------------------------------------------------------------------




associated therewith, but excluding (a) the sale of inventory in the ordinary
course of business; (b) the sale (at fair market value as reasonably determined
by the applicable Loan Party or Subsidiary) or disposition of obsolete, surplus,
damaged or worn out property or other property not necessary for operations of
the Borrower and its Subsidiaries disposed of in the ordinary course of
business; (c) the disposition of property (including the cancellation of
Indebtedness permitted by Section 7.4(d)) to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (d) the disposition of accounts
receivable in connection with the collection or compromise thereof; (e)
licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business or not interfering in any material respect with the business
of the Borrower or any Subsidiary; (f) the sale or disposition of Cash
Equivalents for fair market value in the ordinary course of business; (g) the
disposition of shares of Capital Stock of any Subsidiary in order to qualify
members of the governing body of such Subsidiary if required by applicable Law;
(h) the termination or surrender of any real property lease of a Loan Party in
the ordinary course of business so long as the loss of such leased location
could not be reasonably expected to have an adverse and material effect on any
business of any Loan Party (i) the abandonment or other disposition of IP
Rights, whether now or hereafter owned or leased or acquired in connection with
an Acquisition or other permitted Investment, that is, in the reasonable
business judgment of the Borrower, no longer economically practicable or
commercially desirable to maintain or used or useful in the business of the
Borrower and the Subsidiaries; (j) solely to the extent not otherwise permitted
hereunder, sales, transfers and other dispositions permitted by Section 7.3; (k)
to the extent constituting a sale, transfer, lease or other disposition of an
asset, any Restricted Payment made pursuant to Section 7.5; and (l) sales,
transfers or other dispositions of Investments to the extent permitted under
Section 7.4 in joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the parties set forth in joint venture
arrangements and similar binding agreements.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit 11.4 attached hereto or any other form approved by the
Administrative Agent.
“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2018, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, including the notes thereto.


“Availability Period” shall mean the period from the Effective Date to but
excluding the Revolving Commitment Termination Date.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.


4

--------------------------------------------------------------------------------




“Bank Product Provider” shall mean any Person that (a) (i) at the time it
provides any Bank Products to any Loan Party, is a Lender or an Affiliate of a
Lender or (ii) has provided any Bank Products to any Loan Party that exist on
the Closing Date, and such Person is a Lender or an Affiliate of a Lender on the
Closing Date and (b) except when the Bank Product Provider is Truist Bank and
its Affiliates, has provided prior written notice to the Administrative Agent
which has been acknowledged by the Borrower of the existence of such Bank
Product. In no event shall any Bank Product Provider acting in such capacity be
deemed a Lender for purposes hereof to the extent of and as to Bank Products
except that each reference to the term “Lender” in Article IX and Section 11.4
shall be deemed to include such Bank Product Provider and in no event shall the
approval of any such person in its capacity as Bank Product Provider be required
in connection with the release or termination of any security interest or Lien
of the Administrative Agent.
“Bank Products” shall mean any of the following services provided to any Loan
Party or any Subsidiary by any Bank Product Provider: (a) any treasury or other
cash management services, including deposit accounts, automated clearing house
(ACH) origination and other funds transfer, depository (including cash vault and
check deposit), zero balance accounts and sweeps, return items processing,
controlled disbursement accounts, positive pay, lockboxes and lockbox accounts,
account reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.
“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (b) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (c) the One Month LIBOR Index Rate
plus one percent (1.00%) per annum (any changes in such rates to be effective as
of the date of any change in such rate). The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above, or below the
Administrative Agent’s prime lending rate. Notwithstanding anything to the
contrary in the foregoing, if the Base Rate is less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.
“BT ApS” shall mean Biotelemetry Technology ApS, a Danish limited liability
company, a wholly-owned Subsidiary of Braemar Manufacturing, LLC.


5

--------------------------------------------------------------------------------




“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina are authorized or
required by Law to close and (b) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with respect to any of the
foregoing, any day on which banks are not open for dealings in dollar deposits
in the London interbank market.
“Capital Expenditures” shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period and (b) Capital Lease
Obligations incurred by the Borrower and its Subsidiaries during such period.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person, and the amount of such
obligations shall be the capitalized amount thereof.
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11‑1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934).
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, to the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” and “Cash Collateral” have a
corresponding meaning).
“Cash Equivalents” shall mean:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(b)    commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six (6) months
from the date of acquisition thereof;
(c)    certificates of deposit, bankers’ acceptances and time deposits maturing
within one hundred eighty (180) days of the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the Laws
of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
(e)    mutual funds investing solely in any one or more of the Cash Equivalents
described in clauses (a) through (d) above.


6

--------------------------------------------------------------------------------




“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof), (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) of thirty-five percent (35.0%) or more of the outstanding shares of
the voting stock of the Borrower, or (c) during any period of twenty-four (24)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
who are Continuing Directors.


“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
the Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company of
such Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement. Notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act, and all requests, rules, guidelines and directives promulgated thereunder,
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case pursuant to Basel III, in each case, are deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.
“Closing Date” shall mean July 12, 2017.
“CMS” shall mean the Centers for Medicare & Medicaid Services, the federal
agency responsible for administering Medicare, Medicaid, SCHIP (State Children’s
Health Insurance Program) and other federal health-related programs.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent, for the
benefit of itself and the holders of the Obligations, are purported to be
granted pursuant to and in accordance with the terms of the Collateral
Documents.
“Collateral Documents” shall mean a collective reference to the Security
Agreement, the Swiss Pledge Agreement, the CS Control Agreement, any Mortgage
and any other security documents executed and delivered by any Loan Party
pursuant to Section 5.11.
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).
“Commitment Fee” shall have the meaning set forth in Section 2.14(b).


7

--------------------------------------------------------------------------------




“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, determined on a consolidated basis, an amount equal to the sum of (a)
Consolidated Net Income for such period plus (b) to the extent deducted in
determining Consolidated Net Income for such period, without duplication, (i)
Consolidated Interest Expense for such period, (ii) income tax expense for such
period, (iii) depreciation and amortization for such period, (iv) non-cash
charges, expenses or losses (including, without limitation, non-cash costs
and/or expenses incurred pursuant to any management equity plan, stock option
plan or any other stock subscription or shareholder agreement but excluding (A)
any non-cash charge, loss or expense that is an accrual of a reserve for a cash
expense or payment to be made, or anticipated to be made, in a future period and
(B) any expenses or charges related to accounts receivable), (v) all
out-of-pocket fees, costs and expenses payable or otherwise incurred in
connection with this Agreement and the other transactions contemplated hereby or
by any other Loan Document prior to the date that is three (3) months after the
Effective Date, (vi) any extraordinary, unusual or non-recurring cash expenses
or losses; provided, that the aggregate amount of amounts added back in reliance
on this clause (b)(vi), clause (b)(ix) and clause (b)(xi) shall not exceed
fifteen percent (15.0%) of Consolidated EBITDA in any four consecutive Fiscal
Quarter period, (vii) the amount of pro forma “run rate” cost savings and
synergies projected by the Borrower in good faith and certified in writing to
the Administrative Agent to be realized as a result of any Acquisition or Asset
Sale otherwise permitted hereunder (including the termination or discontinuance
of activities constituting such business) of business entities or properties or
assets, constituting a division or line of business of any business entity,
division or line of business that is the subject of any such Acquisition or
Asset Sale during such period, or from any operational change taken or committed
to be taken during such period (in each case calculated on a Pro Forma Basis as
though such cost savings and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period; provided that such actions have been taken or have been
committed to be taken, and the benefits resulting therefrom are anticipated by
the Borrower in good faith to be realized within twelve (12) months after the
completion of the related merger or other business combination, Acquisition,
divestiture, restructuring, cost savings initiative or other initiative is
consummated; provided, further, that the aggregate amount of amounts added back
in reliance on this clause (b)(vii) shall not exceed fifteen percent (15.0%) of
Consolidated EBITDA in any four consecutive Fiscal Quarter period, (viii) all
out-of-pocket fees, costs and expenses payable or otherwise incurred in
connection with any amendment, consent, or modification to this Agreement and
the Loan Documents, (ix) restructuring and similar charges, severance,
relocation costs, and startup costs and other business optimization expenses,
cash stay bonuses paid to employees, retention, recruiting, relocation and
signing bonuses and expenses, severance, stock option and other equity-based
expenses, modifications to pension and post-retirement employee benefit plans
(including any settlement of pension liabilities); provided that the aggregate
amount of amounts added back in reliance on this clause (b)(ix), clause (b)(vi)
and clause (b)(xi) shall not exceed fifteen percent (15.0%) of Consolidated
EBITDA in any four consecutive Fiscal Quarter period, (x) reasonable and, to the
extent requested by Administrative Agent, documented, transaction expenses
incurred in connection with a (A) Permitted Acquisition and (B) Permitted
Acquisition that has not been consummated; provided that the aggregate amount of
amounts added back in reliance on


8

--------------------------------------------------------------------------------




this clause (b)(x)(B), shall not exceed $1,000,000 in any four consecutive
Fiscal Quarter period, (xi) all reasonable out-of-pocket fees, costs and
expenses payable or otherwise incurred in connection with any Indebtedness
permitted to be incurred hereunder and any amendment, consent, or modification
thereto; provided that the aggregate amount of amounts added back in reliance on
this clause (b)(xi), clause (b)(vi) and clause (b)(ix) shall not exceed fifteen
percent (15.0%) of Consolidated EBITDA in any four consecutive Fiscal Quarter
period minus (c) to the extent included in determining Consolidated EBITDA for
such period, without duplication, (i) non-cash income or gains (excluding any
non-cash income or gain to the extent it represents the reversal of an accrual
or reserve for a potential cash item that reduced Consolidated Net Income or
Consolidated EBITDA in any prior period and was not previously added back to
Consolidated EBITDA in any prior period), (ii) any gains realized in connection
with the undertaking or implementation of restructurings and other events and/or
actions described in clause (b)(vii) and (iii) any cash payment made in such
period in respect of any non-cash charge in a prior period that represented an
accrual or reserve for such cash payment and was added to Consolidated EBITDA
pursuant to the preceding clauses (b)(iv) or (b)(vii) in calculating
Consolidated EBITDA for such prior period.
“Consolidated Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense in each case
measured on a consolidated basis as of the last day of the period of four (4)
Fiscal Quarters most recently ended.
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis, the sum of (a)
total interest expense, including without limitation the interest component of
any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period) plus (b)
the net amount payable (or minus the net amount receivable) with respect to
Hedging Transactions during such period (whether or not actually paid or
received during such period).
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period determined on a consolidated basis, the net income (or loss) of the
Borrower and its Subsidiaries for such period but excluding therefrom (to the
extent otherwise included therein) (a) any extraordinary gains or losses, (b)
any gains attributable to write-ups of assets and (c) any equity interest of the
Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary.
“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its Subsidiaries determined in accordance with GAAP, as of the last
day of the Fiscal Quarter ended immediately prior to the date of such
determination for which financial statements are required to have been delivered
pursuant to Sections 5.1(a) or (b).
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in clause (i) of the definition
thereto.
“Consolidated Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Total Debt as of such date, less Unrestricted Cash of the
Borrower and its Subsidiaries on a consolidated basis that is available as of
such date in an amount not to exceed $50,000,000 at such date to (b)
Consolidated EBITDA, measured as of the last day of the period of four (4)
Fiscal Quarters most recently ended.
“Continuing Director” shall mean, with respect to any period, any individuals
(a) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (b) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (a) above constituting at the time of such
election or nomination at least a majority of


9

--------------------------------------------------------------------------------




that board or equivalent governing body, or (c) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (a) and (b) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Credit Event” shall mean the advancing of any Loan, or the issuance of, or
extension of the expiration date or increase in the amount of, any Letter of
Credit.
“CS Control Agreement” shall mean that certain Securities Account Sole Control
Agreement dated as of July 12, 2017 by and among Credit Suisse Securities (USA)
LLC, Cardiac Monitoring Holding Company, LLC and the Administrative Agent.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.13(d).
“Defaulting Lender” shall mean, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (a) such Lender has failed
for two (2) or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the Issuing Bank in respect
of a Letter of Credit or to the Swingline Lender in respect of a Swingline Loan
(each a “funding obligation”), (b) such Lender has notified the Administrative
Agent or the Borrower, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted on, its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (c) such Lender has, for two (2) or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder, (d) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender, or (e) such Lender has become the subject of a Bail-In
Action. The Administrative Agent will promptly send to all parties hereto a copy
of any notice to the Borrower provided for in this definition.
“Disqualified Institution” shall mean, on any date, (a) any competitor (as
reasonably determined by the Borrower) identified in writing to the
Administrative Agent on or prior to the Closing Date, (b) any other Person that
is a competitor (as reasonably determined by the Borrower) of the Borrower or
any of its Subsidiaries, which Person has been designated by the Borrower as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (by posting such notice to the Platform) not less than two (2) Business
Days prior to such date and (c) any Affiliate of a “Disqualified Institution”
described in clauses (a) or (b) of this definition, which Person has been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent and the Lenders (by posting such notice to the
Platform) not less than two (2) Business Days prior to such date; provided that
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders from time to time.


10

--------------------------------------------------------------------------------




“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.
“DQ List” shall have the meaning set forth in Section 11.4(g).
“Earnout Obligations” shall mean (a) the ActiveCare Earnout, (b) the Geneva
Earnout and (c) with respect to any other Acquisition, all obligations of the
Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition agreements, consulting
agreements (other than consulting agreements for which associated costs are
included in Consolidated Net Income) and other indemnity obligations) pursuant
to the documentation relating to such Acquisition (and including fixed deferred
payments related to such Acquisitions). For purposes of determining the
aggregate consideration paid for an Acquisition and for determining the amount
of any Earnout Obligations to be included in the definition of Consolidated
Total Debt, the amount of Earnout Obligations shall be deemed to be the
aggregate liability in respect thereof, as determined in accordance with GAAP.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition or (c) any financial institution established in an EEA Member Country
which is a subsidiary of an institution described in clause (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean the date hereof.
“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with real property required to be pledged as Collateral in favor of
the Administrative Agent for the benefit of the holders of the Obligations, in
each case in form and substance satisfactory to the Administrative Agent.
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous


11

--------------------------------------------------------------------------------




Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for the purposes of Section 302 of ERISA
and Section 412 of the Code, is treated as a single employer under Section 414
of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the thirty (30) day notice period is waived); (b) the failure
of any Plan to meet the minimum funding standard applicable to the Plan for a
plan year under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBOR.
“Event of Default” shall have the meaning set forth in Article VIII.
“Excluded Accounts” shall mean (a) deposit and/or securities accounts the
balance of which consists exclusively of (i) withheld income taxes and federal,
state or local employment taxes in such amounts as are required in the
reasonable judgment of the Borrower to be paid to the IRS or state or local
government agencies within the following two (2) months with respect to
employees of any of the Loan Parties or (ii) amounts required to be paid over to
an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or
for the benefit of employees of one or more Loan Parties, (b) employee benefit
accounts (including 401(k) accounts and pension fund accounts), in each case, so
long as such account is used solely for such purpose, (c) any deposit and/or
securities account maintained in a jurisdiction outside of the United States and
(d) accounts the balance of which consists exclusively of amounts to be paid to
employees in the ordinary course of business.
“Excluded Property” shall mean, with respect to any Loan Party, (a) any owned or
leased real property which is located outside of the United States, unless
requested by the Administrative Agent or the Required Lenders and which
constitutes Material Real Property, (b) any owned or leased real property which
is located in the United States that does not constitute Material Real Property,
(c) unless requested by the Administrative


12

--------------------------------------------------------------------------------




Agent or the Required Lenders, any IP Rights for which a perfected Lien thereon
is not effected either by filing of a UCC financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (d) unless requested by the
Administrative Agent or the Required Lenders, any personal property (other than
personal property described in clause (c) above) for which the attachment or
perfection of a Lien thereon is not governed by the UCC, (e) the Capital Stock
of any Foreign Subsidiary to the extent not required to be pledged to secure the
Obligations pursuant to Section 5.11(a), (f) any property which, subject to the
terms of Section 7.9, is subject to a Lien of the type described in Section
7.2(d) pursuant to documents which prohibit such Loan Party from granting any
other Liens in such property and (g) any United States “intent-to-use” trademark
application, unless and until acceptable evidence of use of the trademark has
been filed with and accepted by the United States Patent and Trademark Office,
but only to the extent that, and solely during the period if any in which, the
grant of a security interest therein would impair the validity or enforceability
of such “intent-to-use” trademark applications.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.8 shall be taken
into account. If a Swap Obligation arises under a Master Agreement governing
more than one Hedging Transaction, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Hedging Transactions for
which such Guaranty or security interest is or becomes excluded in accordance
with the first sentence of this definition.
“Excluded Taxes” shall mean any of the following Taxes imposed on with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office in the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.25) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Exclusion Event” shall mean any event or events resulting in the exclusion of
any Loan Party or any Subsidiary from participation in any Medical Reimbursement
Program.
“Existing Letters of Credit” shall mean the letters of credit set forth on
Schedule 2.22.


13

--------------------------------------------------------------------------------




“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“FDA” shall mean the United States Food and Drug Administration, or any
successor Governmental Authority.
“FDA Law and Regulation” shall mean the Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § § 301 et. seq., as amended (the “FD&C Act”), and all applicable
regulations promulgated by the FDA.
“Federal Funds Rate” shall mean, for any day, the rate per annum (expressed, as
a decimal, rounded upwards, if necessary, to the next higher one one-hundredth
of one percent (1/100 of 1.00%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Truist
Bank or any other Lender selected by the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
“Fee Letter” shall mean that certain fee letter, dated as of December 20, 2019,
executed by SunTrust Robinson Humphrey, Inc. and the other parties thereto and
accepted by Borrower.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower.
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Geneva Earnout” shall mean unsecured “earnout” payments made to or at the
direction of certain holders of Capital Stock of Geneva Healthcare, Inc., in an
aggregate amount not less than $20,000,000, in each case, as calculated pursuant
to the terms of that certain Agreement and Plan of Merger dated as of January
25, 2019 by and among Geneva Healthcare, Inc., the Borrower, Tyersall Merger
Sub, Inc. and the securityholders’ representative identified therein.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


14

--------------------------------------------------------------------------------




“Government Receivable” shall mean any Receivable that, consistent with the past
accounting practices of the Loan Parties and their Subsidiaries, is initially
classified as a Medicare Receivable, Medicaid Receivable or other government
Receivable.
“Government Receivables Account” shall mean an account maintained by a Loan
Party with the Administrative Agent (or any of its Affiliates) and used solely
for receipt of Government Receivables.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
“Guarantor Joinder Agreement” shall mean a joinder agreement substantially in
the form of Exhibit 5.10 executed and delivered by a Subsidiary in accordance
with the provisions of Section 5.10 or any other documents as the Administrative
Agent shall deem appropriate for such purpose.
“Guarantors” shall mean, collectively, (a) each Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 5.10 or otherwise, (c) with respect to (i) any
Hedging Obligations between any Loan Party (other than the Borrower) and any
Lender-Related Hedge Provider and any Bank Products Obligations owing by any
Loan Party (other than the Borrower), the Borrower and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrower, and (d) the respective
successors and permitted assigns of the foregoing.
“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Obligations, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Obligations, (a) for any date on or
after the date such Hedging Obligations have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Obligations, as
determined based upon one or more mid-market or other readily available
quotations


15

--------------------------------------------------------------------------------




provided by any recognized dealer in such Hedging Obligations (which may include
any Lender or any Affiliate of a Lender).
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions, (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as the same may be amended, modified or supplemented from time to time,
and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.


“Hostile Acquisition” shall mean the Acquisition of the Capital Stock of a
Person through a tender offer or similar solicitation of the owners of such
Capital Stock which has not been approved (prior to such Acquisition) by
resolutions of the Board of Directors of such Person (or by similar action if
such Person is not a corporation) or if such approval has been withdrawn.


“Immaterial Foreign Subsidiary” shall mean, at any date of determination after
the Closing Date, any Foreign Subsidiary of the Borrower (a) the total assets of
which, in the aggregate with all other Immaterial Foreign Subsidiaries,
determined as of the Fiscal Quarter most recently ended, were less than 3.0% of
the Consolidated Total Assets of the Borrower and its Subsidiaries as of such
date of determination, and (b) the Consolidated EBITDA attributable to such
Foreign Subsidiary for the period of four (4) consecutive Fiscal Quarters ending
on such date does not exceed, in the aggregate with all other Immaterial Foreign
Subsidiaries, 3.0% of the Consolidated EBITDA of the Borrower and its
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided, that (i) Borrower shall not designate any additional Foreign
Subsidiary as an Immaterial Foreign Subsidiary if such designation would result
in a failure to comply with the provisions set forth in clause (a) or (b)
immediately above and (ii) no Foreign Subsidiary that owns any other Foreign
Subsidiary that fails to comply with clause (a) or (b) above shall be deemed to
be an Immaterial Foreign Subsidiary; and provided, further, if the total assets
and/or gross revenues of all Foreign Subsidiaries so designated by the Borrower
as “Immaterial Foreign Subsidiaries” shall at any time exceed the limits set
forth in either clause (a) or (b) immediately above, then the Borrower shall
promptly re-designate one or more of such Foreign Subsidiaries as not
constituting Immaterial Foreign Subsidiaries, in each case in a


16

--------------------------------------------------------------------------------




written notice to Administrative Agent, so that, as result of such
re-designation, the total assets and gross revenues of all Foreign Subsidiaries
still designated as “Immaterial Foreign Subsidiaries” do not exceed such limits.


“Incremental Commitment” shall mean any Incremental Revolving Commitment or
Incremental Term Loan Commitment, as applicable.


“Incremental Facility” shall have the meaning set forth in Section 2.23.


“Incremental Loan” shall mean any Incremental Revolving Loan or Incremental Term
Loan, as applicable.


“Incremental Revolving Facility” shall have the meaning set forth in Section
2.23.


“Incremental Revolving Loan” shall mean any Revolving Loan made pursuant to an
Incremental Revolving Facility in accordance with the provisions of Section
2.23.


“Incremental Term Facility” shall have the meaning set forth in Section 2.23.


“Incremental Term Loan” shall mean any Term Loan made pursuant to an Incremental
Term Facility in accordance with the provisions of Section 2.23.


“Incremental Term Loan Commitment” shall mean, with respect to Persons
identified as an “Incremental Term Loan Lender” in the applicable supplement or
joinder in form and substance satisfactory to the Administrative Agent, together
with their respective successors and assigns, the commitment of such Person to
make the Incremental Term Loan hereunder pursuant to such supplement or joinder;
provided that, at any time after the funding of the Incremental Term Loan,
determination of “Required Lenders” shall include the outstanding principal
amount of the Incremental Term Loan.


“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than one hundred sixty (160) days shall be included in this definition except to
the extent that any of such trade payables are being disputed in good faith and
by appropriate measures), including, without limitation, any Earnout
Obligations, (d) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(e) all Capital Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) Off-Balance Sheet Liabilities, (i)
the Hedge Termination Value of all Hedging Obligations, (j) all Guarantees of
such Person of the type of Indebtedness described in clauses (a) through (i)
above and (k) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.


17

--------------------------------------------------------------------------------




“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” shall have the meaning set forth in Section 11.3(b).
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (in each case, subject to availability);
provided, that:
(a)    the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(b)    if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;
(c)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;
(d)    each principal installment of the Term Loans shall have an Interest
Period ending on each installment payment date and the remaining principal
balance (if any) of the Term Loans shall have an Interest Period determined as
set forth above; and
(e)    no Interest Period may extend beyond the Revolving Commitment Termination
Date, unless on the Revolving Commitment Termination Date the aggregate
outstanding principal amount of Term Loans is equal to or greater than the
aggregate principal amount of Eurodollar Loans with Interest Periods expiring
after such date, and no Interest Period may extend beyond the Maturity Date.
“Interim Financial Statements” shall mean the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the Fiscal Quarter ending
September 30, 2019, including balance sheets and statements of income or
operations, shareholders’ equity and cash flows
“Investments” shall mean, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) purchase or other
acquisition of any Capital Stock of another Person, (b) a loan, advance, other
evidence of indebtedness or capital contribution to, Guarantee or assumption of
debt of, or purchase or other acquisition of any other indebtedness or equity
participation or interest in, another Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“IP Rights” shall mean all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of their
respective businesses that the Borrower or any of its Subsidiaries owns or
possesses the legal right to use.


18

--------------------------------------------------------------------------------




“IRS” shall mean the United States Internal Revenue Service.
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and any Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” shall mean Truist Bank in its capacity as the issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit.
“Latest Maturity Date” shall mean, at any time of determination, the latest
Revolving Commitment Termination Date or Maturity Date applicable to any Loan or
Commitment hereunder at such time, including the latest maturity date of any
Incremental Facility at such time, in each case as extended in accordance with
this Agreement from time to time.
“Laws” or “Law” shall mean, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $25,000,000.
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the International Standby Practices 1998, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.


“Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc., PNC Capital
Markets LLC and KeyBanc Capital Markets Inc., in their respective capacities as
joint lead arrangers and joint bookrunners.
“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event 
shall not


19

--------------------------------------------------------------------------------




be deemed to have occurred solely by virtue of the ownership or acquisition of
any equity interest in or control of a Lender or a Parent Company thereof by a
Governmental Authority or an instrumentality thereof.
“Lender-Related Hedge Provider” shall mean any Person that, (a) (i) at the time
it enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender or (ii) has entered into a Hedging Transaction with any
Loan Party that exists on the Closing Date, and such Person is a Lender or an
Affiliate of a Lender on the Closing Date and (b) except when the Lender-Related
Hedge Provider is Truist Bank and its Affiliates, has provided prior written
notice to the Administrative Agent which has been acknowledged by the Borrower
of the existence of such Hedging Transaction. In no event shall any
Lender-Related Hedge Provider acting in such capacity be deemed a Lender for
purposes hereof to the extent of and as to Hedging Obligations except that each
reference to the term “Lender” in Article IX and Section 11.4 shall be deemed to
include such Lender-Related Hedge Provider. In no event shall the approval of
any such Person in its capacity as Lender-Related Hedge Provider be required in
connection with the release or termination of any security interest or Lien of
the Administrative Agent.


“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto and each Additional Lender that joins this Agreement
pursuant to Section 2.23 and their successors and assigns and shall include,
where appropriate, the Swingline Lender.
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower or any
Subsidiary pursuant to the LC Commitment and the Existing Letters of Credit.
“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.
“Letter of Credit Fee” shall have the meaning set forth in Section 2.14(c).
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
“LifeWatch Israel” shall mean LifeWatch Technologies Ltd., a corporation formed
under the laws of Israel.
“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, all Issuer
Documents, all UCC Financing Statements, all stock powers and similar
instruments of transfer, any promissory notes issued hereunder and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.
“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.
“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.
“Master Agreement” shall have the meaning set forth in the definition of
“Hedging Transaction”.


20

--------------------------------------------------------------------------------




“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets or
liabilities of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (c) the material rights and remedies of the Administrative
Agent, the Issuing Bank, the Swingline Lender and the Lenders under any of the
Loan Documents or (d) the legality, validity or enforceability of any of the
Loan Documents.
“Material Agreements” shall mean (a) all agreements, indentures or notes
governing the terms of any Material Indebtedness, (b) all leases of real
property disclosed in the Borrower’s public filings with the Securities and
Exchange Commission, and (c) all other agreements, documents, contracts,
indentures and instruments pursuant to which (i) any Loan Party or any of its
Subsidiaries are obligated to make payments in any twelve (12) month period of
$20,000,000 or more, (ii) any Loan Party or any of its Subsidiaries expects to
receive revenue in any twelve (12) month period of $20,000,000 or more and (iii)
a default, breach or termination thereof could reasonably be expected to result
in a Material Adverse Effect.
“Material Domestic Subsidiary” shall mean at any time any direct or indirect
Domestic Subsidiary of the Borrower having: (a) assets in an amount equal to at
least five percent (5.0%) of the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recent Fiscal Quarter at such time; provided that the aggregate total assets of
all Domestic Subsidiaries that are not Guarantors hereunder shall not exceed ten
percent (10.0%) of the total assets of the Borrower and its Subsidiaries
determined on a consolidated basis as of the last day of the most recent Fiscal
Quarter at such time; or (b) revenues or net income in an amount equal to at
least five percent (5.0%) of the total revenues or net income of the Borrower
and its Subsidiaries on a consolidated basis for the twelve (12) month period
ending on the last day of the most recent Fiscal Quarter at such time; provided
that the aggregate total revenues or net income of all Domestic Subsidiaries
that are not Guarantors hereunder shall not exceed ten percent (10.0%) of the
total revenues or net income of the Borrower and its Subsidiaries determined on
a consolidated basis as of the last day of the most recent Fiscal Quarter at
such time.
“Material Foreign Subsidiary” shall mean at any time any direct or indirect
Foreign Subsidiary of the Borrower having: (a) assets in an amount equal to at
least five percent (5.0%) of the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recent Fiscal Quarter at such time; provided that the aggregate total assets of
all Foreign Subsidiaries whose Capital Stock is not pledged to the
Administrative Agent pursuant to Section 5.11 shall not exceed ten percent
(10.0%) of the total assets of the Borrower and its Subsidiaries determined on a
consolidated basis as of the last day of the most recent Fiscal Quarter at such
time; or (b) revenues or net income in an amount equal to at least five percent
(5.0%) of the total revenues or net income of the Borrower and its Subsidiaries
on a consolidated basis for the twelve (12) month period ending on the last day
of the most recent Fiscal Quarter at such time; provided that the aggregate
total revenues or net income of all Foreign Subsidiaries whose Capital Stock is
not pledged to the Administrative Agent pursuant to Section 5.11 shall not
exceed ten percent (10.0%) of the total revenues or net income of the Borrower
and its Subsidiaries determined on a consolidated basis as of the last day of
the most recent Fiscal Quarter at such time.
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $10,000,000. For purposes of determining the amount of


21

--------------------------------------------------------------------------------




attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.
“Material Real Property” shall mean any real property located in the United
States that is owned by a Loan Party and which has a fair market value
(estimated in good faith by the Borrower) or purchase price equal to or in
excess of $3,000,000 as of the time such property is acquired (or, if such
property is owned by a Person on the date it becomes a Loan Party pursuant to
Section 5.10, as of such date).
“Maturity Date” shall mean with respect to any Incremental Term Loan, the
earlier of (a) the maturity date identified in the definitive documentation
therefor or (b) the date on which the principal amount of all outstanding
Incremental Term Loans has been declared or automatically has become due and
payable pursuant to Section 8.1 (whether by acceleration or otherwise).
“Maximum Incremental Facilities Amount” shall mean, as of any date of
determination, without duplication:
(a)    $125,000,000 (less the aggregate principal amount of all outstanding
Incremental Facilities incurred pursuant to Section 2.23 utilizing this clause
(a)), plus
(b)    an amount if, in the case of this clause (b), after giving effect to the
incurrence of such amount, the Consolidated Total Net Leverage Ratio would not
exceed 3.00 to 1.00 (it being understood that, solely to the extent that amounts
incurred under clause (a) and this clause (b) are incurred simultaneously, in
calculating the amount that may be incurred under this clause (b), the
Consolidated Total Net Leverage Ratio may exceed 3.00 to 1.00 as a result of the
incurrence of the amount permitted to be incurred at such time under clause
(a)), calculated on a Pro Forma Basis, including the application of the proceeds
thereof (without “netting” the cash proceeds of the applicable Incremental
Facility against Consolidated Total Debt) and, in the case of any Incremental
Revolving Facility, assuming a full drawing under such Incremental Revolving
Facility.
(c)    Unless the Borrower specifies otherwise, any Incremental Facility shall
be deemed to have been incurred in reliance on clause (b) above, prior to any
amounts under clause (a).
“Medicaid” shall mean that means-tested entitlement program under Title XIX of
the Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United States Code, as the same may be amended, and
any successor law in respect thereof.
“Medicaid Provider Agreement” shall mean an agreement entered into between a
state agency or other such entity administering the Medicaid program and a
health care provider or supplier under which the health care provider or
supplier agrees to provide items and services for Medicaid patients in
accordance with the terms of the agreement and Medicaid Regulations.
“Medicaid Receivable” shall mean any Receivable with respect to which the
obligor is a state or, to the extent provided by Law, the United States acting
through a state’s Medicaid agency that arises out of charges reimbursable to any
Loan Party or any Subsidiary of a Loan Party under Medicaid.
“Medicaid Regulations” shall mean, collectively, (a) all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the medical assistance program established by Title XIX of the Social
Security Act and any statutes succeeding thereto; (b) all applicable provisions
of all federal rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in


22

--------------------------------------------------------------------------------




connection with the statutes described in clause (a) above and all federal
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (a) above; (c) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (a) and (b) above; and (d) all applicable
provisions of all rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (c) above and all state administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (b) above, in
each case as may be amended, supplemented or otherwise modified from time to
time.
“Medical Reimbursement Programs” shall mean a collective reference to the
Medicare, Medicaid and TRICARE programs, and any other health care programs
operated by or financed in whole or in part by any foreign or domestic federal,
state or local government, and all private insurance plans, managed care plans,
health maintenance organizations, and all other non-government funded programs
in which any Loan Party or any Subsidiary of a Loan Party participates,
including without limitation, Blue Cross/Blue Shield, private insurance
companies, health maintenance organizations, preferred provider organizations,
alternative delivery systems, managed care systems, government contracting
agencies and other third party payors.
“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act, which provides for a health insurance system
for eligible elderly and disabled individuals, as set forth at Section 1395, et
seq. of Title 42 of the United States Code, as the same may be amended, and any
successor law in respect thereof.
“Medicare Provider Agreement” shall mean an agreement entered into between CMS,
or any other such entity administering the Medicare program on behalf of CMS,
and a health care provider or supplier under which the health care provider or
supplier agrees to provide items and services for Medicare patients in
accordance with the terms of the agreement and Medicare Regulations.
“Medicare Receivable” shall mean any Receivable with respect to which the
obligor is the United States that arises out of charges reimbursable to any Loan
Party or any Subsidiary of a Loan Party under Medicare.
“Medicare Regulations” shall mean collectively, all federal statutes (whether
set forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto, together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the United States Department of
Health and Human Services or any Person succeeding to the functions of any of
the foregoing) promulgated pursuant to or in connection with any of the
foregoing having the force of law, as the same may be amended, supplemented or
otherwise modified from time to time.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Property” shall mean any Material Real Property that is owned or
leased by a Loan Party and is subject to a Mortgage.
“Mortgages” shall mean the mortgages, deeds of trust or deeds to secure debt
that purport to grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in the fee interests and/or
leasehold interests of any Loan Party in any Material Real Property.


23

--------------------------------------------------------------------------------




“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to
make contributions or with respect to which Borrower has any liability
(including on account of an ERISA Affiliate).
“Net Cash Proceeds” shall mean the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Asset Sale or any
issuance of Indebtedness or equity securities net of (a) direct costs incurred
in connection therewith (including legal, accounting and investment banking
fees, and sales commissions), (b) taxes paid or payable as a result thereof
(including any reasonable estimate of taxes to be paid within one (1) year of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that any such estimated taxes not actually due or
payable by the end of such one‑year period shall constitute Net Cash Proceeds
upon the earlier of the date that such taxes are determined by the Borrower not
to be actually payable and the end of such one‑year period, (c) reasonable
reserves in accordance with GAAP for any liabilities or indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchasers and other retained liabilities in respect of such
Asset Sale undertaken by Borrower or any Subsidiary in connection with such
Asset Sale; provided that to the extent that any such amount ceases to be so
reserved (other than any reduction in such reserve to make a payment in respect
of such liability or indemnification obligations), the amount thereof shall be
deemed to be Net Cash Proceeds of such Asset Sale at such time and (d) in the
case of any Asset Sale, the amount necessary to retire any Indebtedness secured
by a Lien permitted by Section 7.2 (ranking senior to any Lien of the
Administrative Agent) on the related property.
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
“Non-Consenting Lender” shall have the meaning set forth in Section 2.25.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Note” shall have the meaning set forth in Section 2.10(b).
“Notice of Borrowing” shall mean each Notice of Revolving Borrowing, each Notice
of Swingline Borrowing and the written notice of Borrowing with respect to any
Incremental Term Loan.
“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).
“Notice of Revolving Borrowing” shall mean a written notice (or telephonic
notice promptly confirmed in writing) of a Borrowing of Revolving Loans
substantially in the form of Exhibit 2.3.
“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.
“Obligations” shall mean, collectively, (a) all amounts owing by the Loan
Parties to the Administrative Agent, the Issuing Bank, any Lender (including the
Swingline Lender) or the Lead Arrangers pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest


24

--------------------------------------------------------------------------------




accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, fees, expenses, indemnification
and reimbursement payments, costs and expenses (including all fees and expenses
of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) incurred pursuant to this Agreement or any
other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, (b) all Hedging Obligations owed by any Loan Party or any Subsidiary
to any Lender-Related Hedge Provider and (c) all Bank Product Obligations,
together with all renewals, extensions, modifications or refinancings of any of
the foregoing; provided, that “Obligations” of a Guarantor shall exclude any
Excluded Swap Obligations of such Guarantor.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.
“OIG” shall mean the Office of the Inspector General of the United States
Department of Health and Human Services and any successor thereof.
“One Month LIBOR Index Rate” shall mean a rate per annum equal to the one-month
LIBOR which appears on Reuters Screen LIBOR01 as of 11:00 a.m., London time, two
(2) Business Days prior to each interest rate determination date.
Notwithstanding anything to the contrary in the foregoing, if the One Month
LIBOR Index Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with


25

--------------------------------------------------------------------------------




respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.25).
“Outstanding Letters of Credit” shall mean each of (a) that certain letter of
credit issued by Bank of America, N.A. for the benefit of Boston Properties
Limited Partnership in the outstanding principal amount of $111,027.39, (b) that
certain letter of credit issued by Bank of America for the benefit of Montgomery
Lands, Inc. in the outstanding principal amount of $119,000.00 and (c) that
certain letter of credit issued by Bank of America, N.A. for the benefit of
Cenlar FSB in the outstanding principal amount of $81,136.25.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.
“Participant” shall have the meaning set forth in Section 11.4(d).
“Participant Register” shall have the meaning set forth in Section 11.4(e).
“Patient” shall mean, on any date, any natural person for whom any items or
services have been provided or performed prior to such date by any Loan Party or
any Subsidiary of a Loan Party, including, without limitation, health care items
or services.
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Acquisition” shall mean any Acquisition that either has been approved
in writing by the Required Lenders or with respect to which all of the following
conditions shall have been satisfied:
(a)     the Acquisition shall not be a Hostile Acquisition;
(b)     (i) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect to such Acquisition,
(ii) the representations and warranties made by each of the Loan Parties in each
Loan Document shall be true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as if made on the date of
such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this clause
(ii), the representations and warranties contained in Section 4.4 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 5.1, (iii) after giving effect to such
Acquisition on a Pro Forma Basis, the Borrower shall be in compliance with the
Consolidated Total Net Leverage Ratio set forth in Section 6.1 for the period of
four (4) Fiscal Quarters most recently ended prior to the date of determination
for which financial statements were delivered under Section 5.1(a) or (b) and
(iv) with respect to any such Acquisition with aggregate cash consideration of
at least


26

--------------------------------------------------------------------------------




$40,000,000, at least three (3) Business Days prior to the consummation of such
Acquisition, the Borrower shall have delivered to the Administrative Agent a
duly completed Pro Forma Compliance Certificate;
(c)     upon request, the Borrower shall have promptly furnished to the
Administrative Agent such financial and other information as to such Acquisition
or the Acquired Business as the Administrative Agent may reasonably request;
(d)     the Acquired Business is in the same or similar line of business as the
Borrower and its Subsidiaries or any reasonable extension thereof; and
(e)    if a new Subsidiary is formed or acquired as a result of or in connection
with such Acquisition, the Borrower shall have caused such Subsidiary to join as
a Guarantor as provided for in Sections 5.10 and 5.11 in connection therewith.
“Permitted Encumbrances” shall mean:
(a)    Liens imposed by Law for taxes not yet overdue or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(b)    statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by Law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security Laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment and attachment liens not giving rise to a Default or an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
(f)    customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the UCC or common law of banks or other financial
institutions where Borrower or any of its Subsidiaries maintains deposits (other
than deposits intended as cash collateral) in the ordinary course of business;
and
(g)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by Law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;
(h)    provided, that the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness.


27

--------------------------------------------------------------------------------




“Permitted Refinancing” shall mean any extension, renewal, replacement,
modification or refinancing of any Indebtedness so long as: (a) the terms and
conditions thereof are not materially less favorable to the obligor thereof or
to the Lenders than the Indebtedness being refinanced, modified, renewed or
extended; (b) the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced, modified, renewed or extended; (c)
the principal amount thereof does not exceed the principal amount of the
Indebtedness being renewed, modified, extended or refinanced except to the
extent otherwise permitted by Section 7.1 plus the amount of any premiums or
penalties required under the terms of the Indebtedness being refinanced, and
accrued and unpaid interest paid thereon and reasonable fees and expenses, in
each case associated with such refinancing of Indebtedness; (d) no obligor that
was not an obligor with respect to the Indebtedness being extended, renewed or
refinanced is included, unless such additional obligor is also a Guarantor; (e)
such extended, renewed or refinanced Indebtedness remains subordinated if the
Indebtedness being refinanced or extended was subordinated to the prior payment
of the Obligations; and (f) such Indebtedness is not incurred, created or
assumed, if any Default or Event of Default has occurred and continues to exist
or would result therefrom.
“Permitted Subordinated Indebtedness” shall mean Indebtedness of Borrower or any
of its Subsidiaries which (a) has no maturity date or scheduled amortization
prior to the date that is six (6) months after the Latest Maturity Date, (b) has
no amortization or optional or mandatory repayment, repurchase, redemption or
similar provisions that may be effected at any time when the Obligations or any
extension, refinancing, replacement or repurchase thereof, in whole or in part,
is outstanding, (c) has no guarantees or other credit support from any Person
other than a Loan Party, (d) has no financial maintenance covenants, (e) has no
covenants, events of default or similar provisions that are more restrictive in
any material respect than those contained in the Loan Documents and (f) is
subordinated in right of payment to the Obligations on terms reasonably
acceptable to Administrative Agent; provided that if such Indebtedness is
secured (i) the Liens securing such Indebtedness shall be junior to the Liens
securing the Obligations, (ii) the security agreements governing such
Indebtedness shall provide for junior Liens on terms reasonably acceptable to
Administrative Agent and (iii) the providers of such Indebtedness (or an agent
for such providers) shall have entered into an intercreditor agreement
reasonably acceptable to Administrative Agent.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan of Reorganization” shall have the meaning set forth in Section 11.4(g).
“Platform” shall have the meaning set forth in Section 5.1.
“Products” shall mean all products and services developed, manufactured,
marketed, distributed, sold, licensed or otherwise commercialized by any Loan
Party or any of its Subsidiaries, including all products and services in
development; “Product” shall mean any such product or service.
“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any Asset Sale, Permitted Acquisition, Restricted Payment, incurrence
of an Incremental Facility pursuant to Section 2.23 or incurrence of
Indebtedness, or any other transaction subject to calculation on a “Pro Forma
Basis” as indicated herein, that such transaction shall be deemed to have
occurred as of the first day of the period of four (4) Fiscal Quarters most
recently ended for which the Borrower has delivered financial statements


28

--------------------------------------------------------------------------------




pursuant to Section 5.1(a) or (b). For purposes of any such calculation in
respect of any Permitted Acquisition, (a) income statement and cash flow
statement items attributable to the Person or property subject to such Permitted
Acquisition shall be included in Consolidated EBITDA to the extent such items
are included in such income statement and cash flow statement items of the
Borrower and its Subsidiaries in accordance with the definition of “Consolidated
EBITDA” set forth in Section 1.1; (b) any Indebtedness incurred or assumed by
any Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired in connection with such transaction (i) shall be
deemed to have been incurred as of the first day of the applicable period and
(ii) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination; and (c) Capital
Expenditures attributable to the Person or property acquired shall be included
beginning as of the first day of the applicable period.
“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower containing (a) reasonably detailed calculations of the
financial covenants set forth in Article VI recomputed as of the end of the
period of the four (4) Fiscal Quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 5.1(a) or (b)
after giving effect to the applicable transaction on a Pro Forma Basis and (b)
if delivered in connection with any Permitted Acquisition, certifications that
clauses (a) through (d) of the definition of “Permitted Acquisition” have been
satisfied (or will be satisfied in the time permitted under this Agreement).
“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (b) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Acquisition” means a Permitted Acquisition with aggregate cash
consideration of at least $75,000,000, or any series of related Permitted
Acquisitions in any twelve (12) month period with aggregate cash consideration
for all such Permitted Acquisitions of at least $75,000,000; provided that for
any such Permitted Acquisition or series of related Permitted Acquisitions, a
Responsible Officer of the Borrower shall have delivered to the Administrative
Agent, prior to (i) the consummation of such Permitted Acquisition (or the last
in such series of related Permitted Acquisitions, as applicable) or (ii) the
date of required delivery of a Compliance Certificate for the Fiscal Quarter or
Fiscal Year, as applicable, ended immediately following the consummation of such
Permitted Acquisition (or the last in such series of related Permitted
Acquisitions, as applicable), a certificate (any such certificate, a “Qualified
Acquisition Notice”) (x) certifying that such Permitted Acquisition or series of
Permitted Acquisitions qualifies as a Qualified Acquisition and


29

--------------------------------------------------------------------------------




(y) notifying the Administrative Agent that the Borrower has elected to treat
such Permitted Acquisition or series of related Acquisitions as a Qualified
Acquisition.
“Qualified Acquisition Notice” has the meaning specified in the definition of
“Qualified Acquisition”.
“Qualified Acquisition Pro Forma Determination” means, to the extent required in
connection with determining the permissibility of any Permitted Acquisition or
series of related Permitted Acquisitions that the Loan Parties elect to treat as
a Qualified Acquisition, the determination of whether the Loan Parties are in
compliance with Section 6.1 on a Pro Forma Basis.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property Security Documents” shall mean, with respect to any fee or
leasehold interest of a Loan Party any Material Real Property:
(a)    a fully executed and notarized Mortgage encumbering the fee or leasehold
interest of such Loan Party in such real property;
(b)    if requested by the Administrative Agent in its reasonable discretion,
maps or plats of an as built survey of the sites of such real property certified
to the Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
reasonably satisfactory to each of the Administrative Agent and such title
insurance company by an independent professional licensed land surveyor, which
maps or plats and the surveys on which they are based shall be sufficient to
delete any standard printed survey exception contained in the applicable title
policy and be made in accordance with the Minimum Standard Detail Requirements
for Land Title Surveys jointly established and adopted by the American Land
Title Association and the National Society of Professional Surveyors, Inc. in
2016 with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11, 13, 14, 16,
17, 18 and 19 on Table A thereof completed;
(c)    ALTA mortgagee title insurance policies issued by a title insurance
company reasonably acceptable to the Administrative Agent with respect to such
real property, assuring the Administrative Agent that the Mortgage covering such
real property creates a valid and enforceable first priority mortgage lien on
such real property, free and clear of all defects and encumbrances except
Permitted Encumbrances, which title insurance policies shall otherwise be in
form and substance satisfactory to the Administrative Agent and shall include
such endorsements as are requested by the Administrative Agent;
(d)    evidence as to (i) whether such real property is in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (ii) if such real property is a Flood
Hazard Property, (A) whether the community in which such real property is
located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as


30

--------------------------------------------------------------------------------




to whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (C) copies of flood
insurance policies under the National Flood Insurance Program (or private
insurance endorsed to cause such private insurance to be fully compliant with
the federal law as regards private placement insurance applicable to the
National Flood Insurance Program, with financially sound and reputable insurance
companies not Affiliates of the Borrower) or certificates of insurance of the
Borrower and its Subsidiaries evidencing such flood insurance coverage in such
amounts and with such deductibles as the Administrative Agent may request and
naming the Administrative Agent and its successors and/or assigns as sole loss
payee on behalf of the Lenders;
(e)    if requested by the Administrative Agent, a duly executed Environmental
Indemnity with respect thereto;
(f)    if requested by the Administrative Agent, (i) environmental
questionnaires or (ii) Phase I Environmental Site Assessment Reports, consistent
with American Society of Testing and Materials (ASTM) Standard E 1527-05, and
applicable state requirements, on all of the owned real property, dated no more
than six (6) months prior to the Closing Date (or date of the applicable
Mortgage if provided post-closing), prepared by environmental engineers
satisfactory to the Administrative Agent, all in form and substance satisfactory
to the Administrative Agent, and such environmental review and audit reports,
including Phase II reports, with respect to the real property of any Loan Party
as the Administrative Agent shall have requested, in each case together with
letters executed by the environmental firms preparing such environmental
reports, in form and substance satisfactory to the Administrative Agent,
authorizing the Administrative Agent and the Lenders to rely on such reports,
and the Administrative Agent shall be satisfied with the contents of all such
environmental questionnaires or reports;
(g)    if requested by the Administrative Agent, evidence satisfactory to the
Administrative Agent that such real property, and the uses of such real
property, are in compliance in all material respects with all applicable zoning
Laws (the evidence submitted as to which should include the zoning designation
made for such real property, the permitted uses of such real property under such
zoning designation and, if available, zoning requirements as to parking, lot
size, ingress, egress and building setbacks);
(h)    in the case of a leasehold interest of such Loan Party in such real
property, (i) landlord consents from the landlords on such real property as may
be required by the Administrative Agent, which landlord consents shall be in the
form and substance satisfactory to the Administrative Agent and (ii) evidence
that the applicable lease, a memorandum of lease with respect thereto, or other
evidence of such lease in form and substance satisfactory to the Administrative
Agent, has been or will be recorded in all places to the extent necessary or
desirable, in the judgment of the Administrative Agent, so as to enable the
Mortgage encumbering such leasehold interest to effectively create a valid and
enforceable first priority lien (subject to Liens permitted by Section 7.2) on
such leasehold interest in favor of the Administrative Agent (or such other
Person as may be required or desired under local law); and
(i)    an opinion of legal counsel to the Loan Party granting the Mortgage on
such real property, addressed to the Administrative Agent and each Lender, in
form and substance reasonably acceptable to the Administrative Agent.


31

--------------------------------------------------------------------------------




“Receivables” shall mean all Patient accounts existing or hereafter created, any
and all rights to receive payments due on such accounts from any Patient or
Medical Reimbursement Program, to the extent not evidenced by an instrument or
chattel paper, and all proceeds of, or in any way derived from, any of the
foregoing, whether directly or indirectly (including all interest, finance
charges and other amounts payable by the obligor in respect thereof).
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank as applicable.
“Register” shall have the meaning set forth in Section 11.4(c).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors, legal counsel,
consultants or other representatives of such Person and such Person’s
Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Required Lenders” shall mean, at any time, Lenders holding more than fifty
percent (50.0%) of the aggregate outstanding Revolving Commitments and the Term
Loans at such time or if the Lenders have no Commitments outstanding, then
Lenders holding more than fifty percent (50.0%) of the Revolving Credit Exposure
and the Term Loans; provided that to the extent that any Lender is a Defaulting
Lender, such Defaulting Lender and all of its Revolving Commitments, Revolving
Credit Exposure and Term Loans shall be excluded for purposes of
determining Required Lenders.
“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
fifty percent (50.0%) of the aggregate outstanding Revolving Commitments at such
time or, if the Lenders have no Revolving Commitments outstanding, then Lenders
holding more than fifty percent (50.0%) of the aggregate Revolving Credit
Exposure; provided that to the extent that any Lender is a Defaulting Lender,
such Defaulting Lender and all of its Revolving Commitments and Revolving Credit
Exposure shall be excluded for purposes of determining Required Revolving
Lenders.
“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer or a vice president of such Person


32

--------------------------------------------------------------------------------




or such other representative of such Person as may be designated in writing by
any one of the foregoing with the consent of the Administrative Agent; and, with
respect to the financial covenants only, the chief financial officer or the
treasurer of such Person.
“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents (a)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Loan Documents or Liens created thereunder) as determined in
accordance with GAAP or (b) are subject to any Lien in favor of any Person other
than Administrative Agent for the benefit of the holders of the Obligations (but
excluding amounts serving as cash collateral for Letters of Credit) other than
bankers’ liens and rights of setoff.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Effective Date, the amount of
the assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.
“Revolving Commitment Termination Date” shall mean the earliest of (a) January
27, 2025, (b) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (c) the date on which all amounts outstanding under
this Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person located, organized or resident
in a Sanctioned Country or (c) any Person controlled by any such Person.


33

--------------------------------------------------------------------------------




“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Screen Rate” shall mean the rate specified in clause (a) of the definition of
Adjusted LIBOR.
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Security Agreement” shall mean the amended and restated security and pledge
agreement dated as of the Effective Date executed in favor of the Administrative
Agent, for the benefit of the holders of the Obligations, by each of the Loan
Parties.
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the assets, at a fair valuation, of such Person
exceeds the debts and liabilities, direct, subordinated, contingent or
otherwise, of such Person; (b) the present fair saleable value of the property
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person is able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person does not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are now conducted and are proposed to be conducted
following the Effective Date. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.
“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant Guarantee or grant of the relevant security interest under the Loan
Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (a) of which
securities or other ownership interests representing more than fifty percent
(50.0%) of the equity or more than fifty percent (50.0%) of the ordinary voting
power, or in the case of a partnership, more than fifty percent (50.0%) of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.
“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Sweep Agreement” shall have the meaning set forth in Section 5.11(e).


34

--------------------------------------------------------------------------------




“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $40,000,000.
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
“Swingline Lender” shall mean Truist Bank in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
“Swiss Pledge Agreement” shall mean (a) the Swiss law pledge agreement dated as
of July 12, 2017 executed in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, by Cardiac Monitoring Holding Company, LLC
with respect to sixty-five percent (65.0%) of the Capital Stock of the LifeWatch
GmbH together with (b) the Swiss law control agreement relating to the Custody
Account between the Administrative Agent, Cardiac Monitoring Holding Company,
LLC and Credit Suisse Securities (USA) LLC.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended and (b) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, or penalties applicable thereto.
“Term Loan Commitments” shall mean any Incremental Term Loan Commitments.
“Term Loans” shall mean any Incremental Term Loan.
“Trade Date” shall have the meaning set forth in Section 11.4(g).
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.
“Truist” shall mean Truist Bank and its successors.
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR or the Base Rate.


35

--------------------------------------------------------------------------------




“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
“United States” or “U.S.” shall mean the United States of America.
“Unrestricted Cash” shall mean, at any time, cash and Cash Equivalents
maintained in deposit accounts in the United States that are not Restricted at
such time.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g).
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.2    Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”)
or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).

Section 1.3    Accounting Terms and Determination.
(a)    Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent with the most recent audited consolidated financial statement
of the Borrower delivered pursuant to Section 5.1(a); provided, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.


36

--------------------------------------------------------------------------------




(b)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary of any Loan Party at “fair value”, as defined therein. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
(c)    Notwithstanding the above, the parties hereto acknowledge and agree that
all calculations of the financial covenants in Article VI (including for
purposes of determining the Applicable Margin and any transaction that by the
terms of this Agreement requires that any financial covenant contained in
Article VI be calculated on a Pro Forma Basis) shall be made on a Pro Forma
Basis with respect to any Asset Sale or Acquisition occurring during such
period.

Section 1.4    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “hereof”, “herein” and “hereunder” and words of
similar import shall be construed to refer to this Agreement as a whole and not
to any particular provision hereof, (d) all references to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules to this Agreement and (e) all references to a specific
time shall be construed to refer to the time in the city and state of the
Administrative Agent’s principal office, unless otherwise indicated.

Section 1.5    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.6    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.7    Divisions. Any reference herein to a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, assignment,


37

--------------------------------------------------------------------------------




sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1    General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (a) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (b) the Issuing Bank may
issue Letters of Credit in accordance with Section 2.22, (c) the Swingline
Lender may make Swingline Loans in accordance with Section 2.4, and (d) each
Lender agrees to purchase a participation interest in the Letters of Credit and
the Swingline Loans pursuant to the terms and conditions hereof; provided, that
in no event shall the aggregate principal amount of all outstanding Revolving
Loans, Swingline Loans and outstanding LC Exposure exceed the Aggregate
Revolving Commitments in effect from time to time.

Section 2.2    Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans in Dollars, ratably
in proportion to its Pro Rata Share of the Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitments. During the Availability Period, the Borrower
shall be entitled to borrow, prepay and reborrow Revolving Loans in accordance
with the terms and conditions of this Agreement; provided, that the Borrower may
not borrow or reborrow should there exist a Default or Event of Default.

Section 2.3    Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing substantially in the form of a Notice of Borrowing
(x) prior to 11:00 a.m. on the requested date of each Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to the requested date of
each Eurodollar Borrowing; provided, that notwithstanding the foregoing, the
Notice of Borrowing with respect to the Borrowing on the Effective Date may be
delivered prior to 11:00 a.m. one (1) Business Day prior to the Effective Date
in the case of a Eurodollar Borrowing. Each Notice of Borrowing shall be
irrevocable and shall specify: (a) the aggregate principal amount of such
Borrowing, (b) the date of such Borrowing (which shall be a Business Day), (c)
the Type of such Loan comprising such Borrowing, (d) in the case of a Eurodollar
Borrowing, the duration of the initial Interest Period applicable thereto
(subject to the provisions of the definition of Interest Period) and (e) the
Class of the Loan comprising such Borrowing. Each Borrowing shall consist of
Base Rate Loans or Eurodollar Loans or a combination thereof, as the Borrower
may request. The aggregate principal amount of each Eurodollar Borrowing shall
be not less than $5,000,000 or a larger multiple of $1,000,000, and the
aggregate principal amount of each Base Rate Borrowing shall not be less than
$1,000,000 or a larger multiple of $100,000; provided, that Base Rate Loans made
pursuant to Section 2.4 or Section 2.22(d) may be made in lesser amounts as
provided therein. At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six (6). Promptly following the receipt of a
Notice of Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s Loan
to be made as part of the requested Borrowing.


38

--------------------------------------------------------------------------------





Section 2.4    Swingline Commitment.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its sole discretion, make Swingline Loans in Dollars to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitments and the aggregate Revolving Credit Exposures of
all Lenders; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. The Borrower shall be
entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.
(b)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 1:00 p.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. The aggregate principal amount of each Swingline Loan shall
not be less than $100,000 or a larger multiple of $50,000, or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. The Swingline Lender
will make the proceeds of each Swingline Loan available to the Borrower in
Dollars in immediately available funds at the account specified by the Borrower
in the applicable Notice of Swingline Borrowing not later than 2:00 p.m. on the
requested date of such Swingline Loan.
(c)    The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, and such proceeds will be used solely for the repayment of such
Swingline Loan.
(d)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.
(e)    Each Lender’s obligation to make a Base Rate Loan pursuant to Section
2.4(c) or to purchase the participating interests pursuant to Section 2.4(d)
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or


39

--------------------------------------------------------------------------------




could reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder, to the
Swingline Lender to fund the amount of such Lender’s participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this Section
2.4, until such amount has been purchased in full.

Section 2.5    [Reserved].

Section 2.6    Funding of Borrowings.
(a)    Each Lender will make available each Loan to be made by it hereunder on
the proposed date thereof by wire transfer in immediately available funds by
11:00 a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.
(b)    Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in
which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this Section 2.6(b) shall be deemed to relieve
any Lender from its obligation to fund its Pro Rata Share of any Borrowing
hereunder or to prejudice any rights which the Borrower may have against any
Lender as a result of any default by such Lender hereunder.
(c)    All Revolving Borrowings shall be made by the Lenders on the basis of
their respective Pro Rata Shares. No Lender shall be responsible for any default
by any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.


40

--------------------------------------------------------------------------------





Section 2.7    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section 2.7. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing that is to be converted or continued, as
the case may be, substantially in the form of Exhibit 2.7 attached hereto (a
“Notice of Conversion/Continuation”) (x) prior to 11:00 a.m. one (1) Business
Day prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
(c)    If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
(d)    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8    Optional Reduction and Termination of Commitments.
(a)    Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.
(b)    Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate


41

--------------------------------------------------------------------------------




Revolving Commitments in whole; provided, that (i) any partial reduction shall
apply to reduce proportionately and permanently the Revolving Commitment of each
Lender, (ii) any partial reduction pursuant to this Section 2.8 shall be in an
amount of at least $5,000,000 and any larger multiple of $1,000,000 and (iii) no
such reduction shall be permitted which would reduce the Aggregate Revolving
Commitments to an amount less than the aggregate outstanding Revolving Credit
Exposure of all Lenders. Any such reduction in the Aggregate Revolving
Commitments below the principal amount of the Swingline Commitment and the LC
Commitment shall result in a dollar-for-dollar reduction in the Swingline
Commitment and the LC Commitment.
(c)    With the written approval of the Administrative Agent (such approval not
to be unreasonably withheld or delayed), the Borrower may terminate (on a
non-ratable basis) the unused amount of the Revolving Commitment of a Defaulting
Lender, and in such event the provisions of Section 2.26 will apply to all
amounts thereafter paid by the Borrower for the account of any such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
the Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.

Section 2.9    Repayment of Loans.
(a)    The outstanding principal amount of all Revolving Loans and Swingline
Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Revolving Commitment Termination Date.
(b)    Each Incremental Term Loan shall be repayable as provided in the
documentation establishing such Incremental Term Loan. Amounts repaid on any
Incremental Term Loan may not be reborrowed.

Section 2.10    Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and, in the case of each Eurodollar Loan, the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.7, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.7, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
(b)    This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement. However, at the
request of any Lender (including


42

--------------------------------------------------------------------------------




the Swingline Lender) at any time, the Borrower agrees that it will prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender in the form of Exhibit 2.10 (a “Note”). Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment permitted hereunder) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.11    Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (a) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to any such prepayment, (b) in the case of any
prepayment of any Base Rate Borrowing, 11:00 a.m. not less than one (1) Business
Day prior to the date of such prepayment, and (c) in the case of Swingline
Borrowings, 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.19. Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.3 or in the case of a
Swingline Loan pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.

Section 2.12    Mandatory Prepayments.
(a)    If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitments, as reduced pursuant to Section 2.8 or
otherwise, within one (1) Business Day, the Borrower shall immediately repay
Swingline Loans and Revolving Loans in an amount equal to such excess, together
with all accrued and unpaid interest on such excess amount and any amounts due
under Section 2.19. Each prepayment shall be applied first to the Swingline
Loans to the full extent thereof, second to the Base Rate Loans to the full
extent thereof, and finally to Eurodollar Loans to the full extent thereof. If
after giving effect to prepayment of all Swingline Loans and Revolving Loans,
the Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitments, the Borrower shall Cash Collateralize its reimbursement obligations
with respect to all Letters of Credit in an amount equal to such excess plus any
accrued and unpaid fees thereon.
(b)    The Borrower shall make mandatory prepayments, if any, as required under
the definitive documentation for an Incremental Term Loan, and such mandatory
prepayments shall be applied to the Obligations as provided therein; provided
that upon payment in full of the outstanding principal amount of the applicable
Incremental Term Loans, any remaining Net Cash Proceeds or other amounts paid in
connection with any such mandatory prepayment shall be applied as follows:
first, to the principal balance of the Swingline Loans, until the same have been
paid in full, to the Swingline Lender; second, to the principal balance of the
Revolving Loans, until the same shall be paid in full, pro rata to the Lenders
based on their respective Revolving Commitments; and third, to Cash
Collateralize the Letters of Credit in an amount in cash equal to the LC
Exposure as of such


43

--------------------------------------------------------------------------------




date plus any accrued and unpaid fees thereon. The Revolving Commitments of the
Lenders shall not be permanently reduced by the amount of any prepayments made
pursuant to clauses first through third above. For purposes of clarity, no
mandatory prepayment with respect to the Revolving Commitments under this
Section 2.12(b) shall be required unless and until the outstanding principal
amount of all applicable Incremental Term Loans has been paid in full.

Section 2.13    Interest on Loans.
(a)    The Borrower shall pay interest on (i) each Base Rate Loan at the Base
Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the Adjusted LIBOR for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.
(b)    The Borrower shall pay interest on each Swingline Loan at the Base Rate
plus the Applicable Margin in effect from time to time.
(c)    The Borrower shall pay interest on each Incremental Term Loan as provided
in the definitive documentation establishing such Incremental Term Loan.
(d)    Notwithstanding Sections 2.13(a), (b) and (c), if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, or
automatically in the case of an Event of Default under Sections 8.1(a), (b),
(g), (h) or (i), the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate per annum equal to two percent
(2.00%) above the otherwise applicable interest rate for such Eurodollar Loans
for the then-current Interest Period until the last day of such Interest Period,
and thereafter, and with respect to all Base Rate Loans and all other
Obligations hereunder (other than Loans), at the rate per annum equal to two
percent (2.00%) above the otherwise applicable interest rate for Base Rate
Loans.
(e)    Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the first day of each April,
July, October and January and on the Revolving Commitment Termination Date or
the Maturity Date, as the case may be. Interest on all outstanding Eurodollar
Loans shall be payable on the last day of each Interest Period applicable
thereto, and, in the case of any Eurodollar Loans having an Interest Period in
excess of three (3) months, on each day which occurs every three (3) months
after the initial date of such Interest Period, and on the Revolving Commitment
Termination Date or the Maturity Date, as the case may be. Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof. All Default
Interest shall be payable on demand.
(f)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.


44

--------------------------------------------------------------------------------





Section 2.14    Fees.
(a)    The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee (the “Commitment Fee”), which shall accrue at the
Applicable Margin on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing the Commitment
Fee with respect to the Revolving Commitments, the Revolving Commitment of each
Lender shall be deemed used to the extent of the outstanding Revolving Loans and
LC Exposure, but not Swingline Exposure, of such Lender.
(c)    The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender, a letter of credit fee with respect to its participation
in each Letter of Credit (the “Letter of Credit Fee”), which shall accrue at a
rate per annum equal to the Applicable Margin then in effect on the average
daily amount of such Lender’s LC Exposure attributable to such Letter of Credit
during the period from and including the date of issuance of such Letter of
Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (such Letter of Credit Fee shall continue to accrue on any LC
Exposure that remains outstanding after the Revolving Commitment Termination
Date) and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate set forth in the Fee Letter on the average daily amount
of the LC Exposure during the Availability Period (or until the date that such
Letter of Credit is irrevocably cancelled, whichever is later), as well as the
Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Notwithstanding the foregoing, if the Default Interest has been imposed pursuant
to Section 2.13(d), the rate per annum used to calculate the letter of credit
fee pursuant to clause (i) above shall automatically be increased by two percent
(2.00%).
(d)    The Borrower shall pay on the Effective Date to the Administrative Agent
and its Affiliates all fees in the Fee Letter that are due and payable on the
Effective Date. The Borrower shall pay on the Effective Date to the Lenders all
upfront fees previously agreed in writing.
(e)    Accrued fees under Sections 2.14(b) and (c) shall be payable quarterly in
arrears on the first day of each April, July, October and January, commencing on
the first such date to occur after the Effective Date and on the Revolving
Commitment Termination Date (and if later, the date the Loans and LC Exposure
shall be repaid in their entirety); provided, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.
(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
Commitment Fees during such period pursuant to Section 2.14(b) or Letter of
Credit Fees accruing during such period pursuant to Section 2.14(c) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees); provided that (i) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments and (ii) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Bank. The


45

--------------------------------------------------------------------------------




pro rata payment provisions of Section 2.21 shall automatically be deemed
adjusted to reflect the provisions of this Section 2.14(f).

Section 2.15    Computation of Interest and Fees.
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of three hundred sixty-five (365) days (or
three hundred sixty-six (366) days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day). All
other interest and all fees shall be computed on the basis of a year of three
hundred sixty (360) days and paid for the actual number of days elapsed
(including the first day but excluding the last day).



Section 2.16    Inability to Determine Interest Rates.
(a)    If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower absent manifest error) that, by
reason of circumstances affecting the relevant interbank market, adequate means
do not exist for ascertaining the Adjusted LIBOR for such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBOR does not adequately and fairly reflect the cost
to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) the obligations of the Lenders to make Eurodollar Loans, or to
continue or convert outstanding Loans as or into Eurodollar Loans, shall be
suspended and (B) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Borrowing for which a Notice of Revolving
Borrowing or Notice of Conversion/Continuation has previously been given that it
elects not to borrow on such date, then such Revolving Borrowing shall be made
as a Base Rate Borrowing.


(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.16(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.16(a)(i) have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);


46

--------------------------------------------------------------------------------




provided, that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
anything to the contrary in Section 11.2, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this Section 2.16(b) (but, in the case of
the circumstances described in clause (ii) of the first sentence of this Section
2.16(b), only to the extent the Screen Rate for the applicable currency and/or
such Interest Period is not available or published at such time on a current
basis), (x) any Notice of Conversion/Continuation that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (y) if any Notice of Revolving Borrowing requests a
Eurodollar Borrowing, such Borrowing shall be made as a Base Rate Borrowing. For
the avoidance of doubt, clause (c) of the definition of Base Rate shall be
omitted for purposes of determining the Base Rate under this Section 2.16.

Section 2.17    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be made as a Base
Rate Loan as part of the same Revolving Borrowing and, with respect to
Eurodollar Loans, for the same Interest Period, and if the affected Eurodollar
Loan is then outstanding, such Loan shall be converted to a Base Rate Loan,
either (a) on the last day of the then current Interest Period applicable to
such Eurodollar Loan if such Lender may lawfully continue to maintain such Loan
to such date or (b) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

Section 2.18    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBOR hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR) or the Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


47

--------------------------------------------------------------------------------




(iii)    impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five (5) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    If any Lender or the Issuing Bank shall have determined that on or after
the date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or Issuing Bank) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, the Issuing Bank or the Parent Company of such Lender or Issuing Bank
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of the Parent Company of
such Lender or Issuing Bank with respect to capital adequacy) then, from time to
time, within five (5) Business Days after receipt by the Borrower of written
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender, the Issuing Bank or the Parent Company of such Lender or the
Issuing Bank for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
Sections 2.18(a) or (b) shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error. The
Borrower shall pay any such Lender or the Issuing Bank, as the case may be, such
amount or amounts within five (5) Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.18 for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or such
Issuing Bank, as the case may be, delivers to the Borrower the certificate
referenced in Section 2.18(c) and notifies the Borrower of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

Section 2.19    Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto or (c) the failure by the Borrower to
borrow, prepay, convert or continue any


48

--------------------------------------------------------------------------------




Eurodollar Loan on the date specified in any applicable notice (regardless of
whether such notice is withdrawn or revoked), then, in any such event, the
Borrower shall compensate each Lender, within five (5) Business Days after
written demand from such Lender, for any loss, cost or expense attributable to
such event. In the case of a Eurodollar Loan, such loss, cost or expense shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (x) the amount of interest that would have accrued on the principal
amount of such Eurodollar Loan if such event had not occurred at the Adjusted
LIBOR applicable to such Eurodollar Loan for the period from the date of such
event to the last day of the then current Interest Period therefor (or in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Eurodollar Loan) over (y) the amount of
interest that would accrue on the principal amount of such Eurodollar Loan for
the same period if the Adjusted LIBOR were set on the date such Eurodollar Loan
was prepaid or converted or the date on which the Borrower failed to borrow,
convert or continue such Eurodollar Loan. A certificate as to any additional
amount payable under this Section 2.19 submitted to the Borrower by any Lender
(with a copy to the Administrative Agent) shall be conclusive, absent manifest
error.

Section 2.20    Taxes.
(a)    For purposes of this Section 2.20, the term “Lender” includes any Issuing
Bank and the term “applicable Law” includes FATCA.
(b)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after making such
deduction or withholding (including such deductions and withholdings applicable
to additional sums payable under this Section 2.20) the applicable Recipient
shall receive an amount equal to the sum it would have received had no such
deduction or withholding been made.
(c)    In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(d)    The Loan Parties shall jointly and severally indemnify each Recipient,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such


49

--------------------------------------------------------------------------------




Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.4(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(e).
(f)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.20, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(g)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter


50

--------------------------------------------------------------------------------




upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20-2 or Exhibit 2.20-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


51

--------------------------------------------------------------------------------




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.20(g)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.20 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.20(h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.20(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.20(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.20(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

Section 2.21    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
2:00 p.m. on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes (except as provided in Section 2.20). Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments


52

--------------------------------------------------------------------------------




shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.18, 2.19 and
2.20 and 11.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure or Term Loans, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure and Term Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure and Term Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 2.21(c)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Credit Exposure and Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 2.21(c) shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith


53

--------------------------------------------------------------------------------




and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount or amounts due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(e)    Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by Law, in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank and the Swingline Lender under this Agreement, third to the payment of
interest due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed LC Disbursements then due and payable to the
Lenders hereunder that are not Defaulting Lenders, ratably in accordance with
the amounts thereof then due and payable to them, sixth to the ratable payment
of other amounts then due and payable to the Lenders hereunder that are not
Defaulting Lenders and seventh to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.

Section 2.22    Letters of Credit.
(a)    During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d) and 2.22(e), may, in
its sole discretion, issue, at the request of the Borrower, Letters of Credit
for the account of the Borrower or any Subsidiary on the terms and conditions
hereinafter set forth; provided, that (i) each Letter of Credit shall expire on
the earlier of (A) the date one (1) year after the date of issuance of such
Letter of Credit (or in the case of any renewal or extension thereof, one (1)
year after such renewal or extension) and (B) the date that is five (5) Business
Days prior to the Revolving Commitment Termination Date; (ii) each Letter of
Credit shall be in a stated amount of at least $50,000 (or such lesser amount as
agreed by the Issuing Bank in its sole discretion); and (iii) the Borrower may
not request any Letter of Credit, if, after giving effect to such issuance (A)
the aggregate LC Exposure would exceed the LC Commitment or (B) the aggregate
Revolving Credit Exposure of all Lenders would exceed the Aggregate Revolving
Commitments. Each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit (i) on
the Effective Date with respect to all Existing Letters of Credit and (ii) on
the date of issuance with respect to all other Letters of Credit. Each issued
Letter of Credit (including Existing Letters of Credit) shall be deemed to
utilize the Revolving Commitment of each Lender by an amount equal to the amount
of such participation. All Existing Letters of


54

--------------------------------------------------------------------------------




Credit shall be deemed to have been issued pursuant hereto, and from and after
the Effective Date shall be subject to and governed by the terms and conditions
hereof.
(b)    To request the issuance of a Letter of Credit (or any amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice (which may
be in the form of a duly completed Letter of Credit Application) at least three
(3) Business Days prior to the requested date of such issuance specifying the
date (which shall be a Business Day) such Letter of Credit is to be issued (or
amended, extended or renewed, as the case may be), the expiration date of such
Letter of Credit, the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any Issuer Documents as the Issuing
Bank shall require; provided, that in the event of any conflict between such
applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control.
(c)    At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before 5:00 p.m. the Business Day immediately preceding the date the
Issuing Bank is to issue the requested Letter of Credit directing the Issuing
Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.22(a) or
that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.
(d)    The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.6. The proceeds
of such Borrowing


55

--------------------------------------------------------------------------------




shall be applied directly by the Administrative Agent to reimburse the Issuing
Bank for such LC Disbursement.
(e)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
Section 2.22(a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.
(f)    To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to Sections 2.22(d) or 2.22(e) on the due date therefor, such
Lender shall pay interest to the Issuing Bank (through the Administrative Agent)
on such amount from such due date to the date such payment is made at a rate per
annum equal to the Federal Funds Rate; provided, that if such Lender shall fail
to make such payment to the Issuing Bank within three (3) Business Days of such
due date, then, retroactively to the due date, such Lender shall be obligated to
pay interest on such amount at the rate set forth in Section 2.13(d).
(g)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding that its reimbursement obligations with respect to
the Letters of Credit be Cash Collateralized pursuant to this Section 2.22(g),
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to one hundred three percent (103.0%) of the
aggregate LC Exposure of all Lenders as of such date plus any accrued and unpaid
fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in Sections 8.1(g),
(h) or (i). Such deposit shall be held by the Administrative Agent as Cash
Collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrower agrees to


56

--------------------------------------------------------------------------------




execute any documents and/or certificates to effectuate the intent of this
Section 2.22(g). Other than any interest earned on the investment of such
deposits, which investments shall be made at the option of the Administrative
Agent in consultation with the Borrower and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
(h)    Upon the request of any Lender, but no more frequently than quarterly,
the Issuing Bank shall deliver (through the Administrative Agent) to each Lender
and the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.
(i)    The Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i)    Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii)    The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
(iii)    Any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;
(iv)    Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
(v)    Any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
(vi)    The existence of a Default or an Event of Default.


57

--------------------------------------------------------------------------------




Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages) or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(j)    Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued and subject to applicable Laws, (i) each
standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
Letter of Credit Application submitted for the issuance of a Letter of Credit.
(k)    In the event of any conflict between the terms hereof and the terms of
any Issuer Document, the terms hereof shall control.
(l)    Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the Issuing Bank hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

Section 2.23    Increase of Commitments; Additional Lenders.
The Borrower shall have the right from time to time, upon at least five (5)
Business Days’ prior written notice to the Administrative Agent, to increase the
Aggregate Revolving Commitments (each such increase, an “Incremental Revolving
Facility”) or establish one or more additional term loans (each such term loan,
an “Incremental Term Facility”, and together with each Incremental Revolving
Facility, an


58

--------------------------------------------------------------------------------




“Incremental Facility”) by an amount not to exceed the Maximum Incremental
Facilities Amount; provided that:
(a)    no Default or Event of Default shall have occurred and be continuing on
the date on which such Incremental Facility is to become effective;
(b)    such Incremental Facility shall be in a minimum amount of $20,000,000 and
in integral multiples of $1,000,000 in excess thereof (or such lesser amounts as
the Administrative Agent may agree in its discretion);
(c)    such Incremental Revolving Facility or Incremental Term Facility shall be
effective only upon receipt by the Administrative Agent of (i) additional
Revolving Commitments (each such commitment, an “Incremental Revolving
Commitment”) in a corresponding amount of such requested Incremental Revolving
Facility or Incremental Term Loan Commitments, in each case, in a corresponding
amount of such requested Incremental Term Facility from either existing Lenders
and/or one or more other institutions that qualify as assignees under Section
11.4 and which are approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) (each such institution, an “Additional
Lender”) and (ii) documentation from each existing Lender or Additional Lender
providing an Incremental Revolving Commitment or Incremental Term Loan
Commitment evidencing its agreement to provide an Incremental Revolving
Commitment and/or Incremental Term Loan Commitment and its acceptance of the
obligations under this Agreement in form and substance reasonably acceptable to
the Administrative Agent;
(d)    the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Loan Parties and opinions of
counsel to the Loan Parties, if required to be provided by the Lenders providing
such Incremental Facility) it may reasonably request relating to the corporate
or other necessary authority for such Incremental Facility and the validity of
such Incremental Facility, and any other matters relevant thereto, all in form
and substance reasonably satisfactory to the Administrative Agent;
(e)    the Administrative Agent shall have received a Pro Forma Compliance
Certificate demonstrating compliance with the financial covenants in Article VI
hereof after giving effect to such Incremental Facility (without “netting” the
cash proceeds of the applicable Incremental Facility against Consolidated Total
Debt and assuming, for purposes of such demonstration, that all Incremental
Revolving Commitments are fully drawn) on a Pro Forma Basis in form and
substance reasonably satisfactory to the Administrative Agent (it being
understood and agreed that in the case of any Incremental Facility incurred in
reliance on clause (b) of the definition of Maximum Incremental Facilities
Amount, such Pro Forma Compliance Certificate shall also demonstrate compliance
with the Consolidated Total Net Leverage Ratio test in such clause (b) after
giving effect to such Incremental Facility (without “netting” the cash proceeds
of the applicable Incremental Facility against Consolidated Total Debt and
assuming, for purposes of such demonstration, that all Incremental Revolving
Commitments are fully drawn) on a Pro Forma Basis in form and substance
reasonably satisfactory to the Administrative Agent);
(f)    if any Revolving Loans are outstanding at the time of the incurrence of
any Incremental Revolving Facility, the Borrower shall, if applicable, prepay
one or more existing Revolving Loans (such prepayment to be subject to
Section 2.19) in an amount necessary such that after giving effect to such
Incremental Revolving Facility, each Lender will hold its Pro Rata Share of
outstanding Revolving Loans;


59

--------------------------------------------------------------------------------




(g)    any Incremental Revolving Facility shall have terms identical to those
for the Revolving Loans under this Agreement, except for fees payable to the
Lenders providing commitments for such Incremental Revolving Facility;
(h)    amortization, mandatory prepayments, pricing and use of proceeds
applicable to any Incremental Term Facility shall be as set forth in the
definitive documentation therefor; provided that (i) any such Incremental Term
Facility shall have a final maturity date that is coterminous with or later than
the Revolving Commitment Termination Date and the Maturity Date of each then
outstanding Term Loan and (ii) the weighted average life to maturity of such
Incremental Term Facility shall not be less than the weighted average life to
maturity of any other then-existing Incremental Term Facility;
(i)    all conditions precedent to the making of a Loan and/or the issuance of a
Letter of Credit set forth in Section 3.2 shall have been satisfied at the time
of incurrence of any Incremental Facility (even if there is no Borrowing
thereunder on such date);
(j)    no Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment or its other obligations under this Agreement
and the other Loan Documents or to provide any portion of any Incremental Term
Facility, and any decision by a Lender to increase its Revolving Commitment or
provide any portion of any Incremental Term Facility shall be made in its sole
discretion independently from any other Lender; and
(k)    no Lead Arranger nor any Lender shall have any responsibility for
arranging any such Incremental Facility without their prior written consent and
subject to such conditions, including fee arrangements, as they may provide in
connection therewith.



Section 2.24    Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.25    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority of the account of any Lender pursuant
to Section 2.20, (c) any Lender notifies the Borrower and Administrative Agent
that it is unable to fund Eurodollar Loans pursuant to Sections 2.16 or 2.17,
(d) a Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.2(b) but requires
unanimous consent of all Lenders or all the Lenders directly affected thereby
(as applicable) or (e) if any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 11.4(b) all its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender); provided, that (i) the Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender


60

--------------------------------------------------------------------------------




shall have received payment of an amount equal to the outstanding principal
amount of all Loans owed to it, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, (iv)
such assignment does not conflict with applicable Law and (v) in the case of any
such assignment resulting from a Non-Consenting Lender’s failure to consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document, the applicable assignee consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Acceptance shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans
pursuant to this Section 2.25 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Acceptance. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.26    Reallocation and Cash Collateralization of Defaulting Lender
Commitment.
(a)    If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:
(i)    the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately); provided that (A) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (B) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and
(ii)    to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be reallocated
pursuant to Section 2.26(a)(i) for any reason the Borrower will, not later than
two (2) Business Days after demand by the Administrative Agent (at the direction
of the Issuing Bank and/or the Swingline Lender), (A) Cash Collateralize the
obligations of the Defaulting Lender to the Issuing Bank or Swingline Lender in
respect of such LC Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
the LC Exposure and Swingline Exposure of such Defaulting Lender, (B) in the
case of such Swingline Exposure, prepay and/or Cash Collateralize in full the
unreallocated portion thereof, or (C) make other arrangements satisfactory to
the Administrative Agent, the Issuing Bank and the Swingline Lender in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender.


61

--------------------------------------------------------------------------------




(b)    If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any cash collateral has been
posted with respect to the LC Exposure or Swingline Exposure of such Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1    Conditions To Effectiveness. This Agreement shall be effective
upon satisfaction of the following conditions precedent in each case in form and
substance satisfactory to the Administrative Agent and each Lender (provided
that no Borrowing shall be made and no Letters of Credit issued hereunder prior
to the satisfaction of the conditions precedent set forth in Section 3.2):
(a)    Loan Documents. Receipt by the Administrative Agent of a counterpart of
this Agreement and the other Loan Documents signed by or on behalf of each party
hereto or thereto or written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of such signed signature page) that
such party has signed a counterpart of this Agreement and the other Loan
Documents to which such party is a party.
(b)    Organization Documents; Resolutions and Certificates. Receipt by the
Administrative Agent of:
(i)    a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of such Loan Party’s Organization Documents and
resolutions of its board of directors (or equivalent governing body),
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
and
(ii)    certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party.


62

--------------------------------------------------------------------------------




(c)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
written opinions of counsel to the Loan Parties addressed to the Administrative
Agent, the Issuing Bank and each of the Lenders, and covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein in form and substance satisfactory to the Administrative
Agent.
(d)    Officer’s Closing Certificate. Receipt by the Administrative Agent of a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrower, certifying that after giving effect to the funding of any Revolving
Loans on the Effective Date, the conditions specified in Sections 3.2(a) and
3.2(b) are satisfied as of the Effective Date.
(e)    Solvency. Receipt by the Administrative Agent of a certificate, dated the
Effective Date and signed by the chief financial officer of each Loan Party,
confirming that each Loan Party is Solvent before and after giving effect to the
funding of any Revolving Loans on the Effective Date and the consummation of the
other transactions contemplated herein on the Effective Date.
(f)    Personal Property Collateral. Receipt by the Administrative Agent of the
following:
(i)    searches of UCC filings in the jurisdiction of formation of each Loan
Party;
(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s reasonable discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iii)    substantially concurrently with the Effective Date, all certificates
evidencing any certificated Capital Stock pledged to the Administrative Agent
pursuant to the Security Agreement or any other pledge agreement, together with
duly executed in blank, undated stock powers attached thereto;
(iv)    searches of ownership of, and Liens on, United States registered
intellectual property owned by each Loan Party in the appropriate governmental
offices; and
(v)    duly executed notices of grant of security interest in the form required
by any security agreement as are necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property owned by the Loan Parties
(if and to the extent perfection may be achieved in the United States Patent and
Trademark Office or the United States Copyright Office by such filings).
(g)    Insurance. Receipt by the Administrative Agent of certificates of
insurance issued on behalf of insurers of the Loan Parties, describing in
reasonable detail the types and amounts of insurance (property and liability)
maintained by the Loan Parties, and endorsements naming the Administrative Agent
as additional insured on liability policies and lender’s loss payee on property
and casualty policies.
(h)    Required Consents and Approvals. The Loan Parties shall have received all
consents (including any necessary governmental consents), approvals,
authorizations, registrations and filings and orders required or advisable to be
made or obtained under any applicable Law, the Organization Documents of any
Loan Party or by any Contractual Obligation of any Loan Party, in connection
with the execution, delivery, performance, validity and enforceability of the
Loan Documents or any


63

--------------------------------------------------------------------------------




of the transactions contemplated thereby, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any Governmental Authority regarding the Loan
Documents or any other transaction being financed with the proceeds thereof
shall be ongoing.
(i)    Financial Statements. Receipt by the Administrative Agent of (i) the
consolidated audited financial statements of the Borrower and its Subsidiaries
for the Fiscal Years ended December 31, 2016, December 31, 2017 and December 31,
2018, including balance sheets, income statements and cash flow statements
audited by independent public accountants of recognized national standing and
prepared in conformity with GAAP, (ii) pro forma consolidated financial
statements of the Borrower and its Subsidiaries for the 4 fiscal quarter period
ending September 30, 2019 giving effect to the transactions contemplated hereby
and (iii) a base-case financial covenant model prepared by the Borrower.
(j)    Fees and Expenses. Receipt by the Administrative Agent of all fees,
expenses and other amounts due and payable on or prior to the Effective Date,
including without limitation reimbursement or payment of all out-of-pocket
expenses of the Administrative Agent and the Lead Arrangers (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Lead Arrangers.
(k)    Patriot Act; Anti-Money Laundering Laws. At least five (5) days prior to
the date of this Agreement, receipt by the Administrative Agent of all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable “know your customer” and anti-money laundering laws
including the Patriot Act and, if Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to Borrower.
(l)    Sources and Uses. Receipt by the Administrative Agent of a duly executed
funds disbursement agreement, together with a report setting forth the sources
and uses of the proceeds hereof.
Without limiting the generality of the provisions of this Section 3.1, for
purposes of determining compliance with the conditions specified in this Section
3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.

Section 3.2    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to the satisfaction of the following
conditions:
(a)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
(b)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material


64

--------------------------------------------------------------------------------




respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
such earlier date;
(c)    the Borrower shall have delivered the required Notice of Borrowing; and
(d)    if any Revolving Lender is a Defaulting Lender at the time of any request
by the Borrower of a Borrowing of a Swingline Loan or the issuance, amendment,
renewal or extension of a Letter of Credit, as applicable, set forth in this
Section 3.2, the Issuing Bank will not be required to issue, amend or increase
any Letter of Credit and the Swingline Lender will not be required to make any
Swingline Loans, unless they are satisfied that one hundred percent (100.0%) of
the related LC Exposure and Swingline Exposure is fully covered or eliminated
pursuant to Section 2.26.
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit, in each case, shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Sections 3.2(a) and (b).

Section 3.3    Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and each
Lender as follows:

Section 4.1    Existence; Power. The Borrower and each of its Subsidiaries
(other than any Immaterial Foreign Subsidiary) (a) is duly organized, validly
existing and in good standing as a corporation, partnership or limited liability
company under the Laws of the jurisdiction of its organization, (b) has all
requisite power and authority to carry on its business as now conducted and
(c) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.2    Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by each Loan Party,
and constitutes, and each other Loan Document to which any Loan Party is party,
when executed and delivered by such Loan Party will constitute a legal, valid
and binding obligation of each Loan Party, enforceable against such Loan Party
party thereto, in accordance with their respective terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.


65

--------------------------------------------------------------------------------





Section 4.3    Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except (i) those as have been obtained or made and are in full force
and effect and (ii) filings necessary to perfect and maintain the perfection of
the Liens created by the Collateral Documents, (b) will not violate the
Organization Documents of any Loan Party or any Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any Material
Agreement or indenture, agreement or other instrument constituting material
Indebtedness binding on the Borrower or any of its Subsidiaries or any of its
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, except Liens (if any) created under the Loan Documents.

Section 4.4    Financial Statements. The Borrower has furnished to each Lender
(a) the Audited Financial Statements and (b) the Interim Financial Statements.
Such financial statements fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year-end audit adjustments and the
absence of footnotes in the case of the Interim Financial Statements. The
financial statements delivered pursuant to Section 5.1(a) and (b) have been
prepared in accordance with GAAP and present fairly (on the basis disclosed in
the footnotes to such financial statements) the consolidated financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of the dates thereof and for the periods covered thereby. Since
the date of the Audited Financial Statements, there have been no changes with
respect to the Borrower and its Subsidiaries which have had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect.

Section 4.5    Litigation and Environmental Matters.
(a)    No litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities or any Medical Reimbursement Program is pending
against or, to the knowledge of any Responsible Officer of the Loan Parties,
threatened in writing against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner
challenges the validity or enforceability of this Agreement or any other Loan
Document.
(b)    Except with respect to any matters that, either individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.

Section 4.6    Compliance with Laws and Agreements.
(a)    The Borrower and each Subsidiary is in compliance with (i) all Laws
(including Swiss takeover laws and regulations) and all judgments, decrees and
orders of any Governmental Authority (including, without limitation, Medicare
Regulations, Medicaid Regulations, HIPAA, FDA Law and Regulation, FDA’s good
manufacturing practices (including, but not limited to, 21 C.F.R. Parts 210, 211
and 820), 42 U.S.C. Section 1320a-7b and 42 U.S.C. Section 1395nn) and (ii)


66

--------------------------------------------------------------------------------




all indentures, agreements or other instruments binding upon it or its
properties, except where non-compliance, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    No Loan Party or Subsidiary of any Loan Party or any individual employed
by any Loan Party or any Subsidiary of any Loan Party would reasonably be
expected to have criminal culpability or to be subject to an Exclusion Event for
corporate or individual actions or failures to act where such culpability or
Exclusion Event has resulted or would reasonably be expected to result in a
Material Adverse Effect.
(c)     No officer or other member of management of any Loan Party or any
Subsidiary of any Loan Party who may reasonably be expected to have individual
culpability for matters under investigation by the OIG or other Governmental
Authority (including the FDA) continues to be employed by any Loan Party or any
Subsidiary of any Loan Party unless such officer or other member of management
has been either suspended or removed from positions of responsibility related to
those activities under challenge by the OIG or other Governmental Authority
promptly after discovery of such actual or potential culpability.
(d)    Current coding and billing policies, arrangements, protocols and
instructions of each Loan Party and each Subsidiary of any Loan Party comply
with requirements of Medical Reimbursement Programs and are administered by
properly trained personnel, except where any such failure to comply would not
reasonably be expected to result in a Material Adverse Effect.
(e)    Current contractual and other arrangements of each Loan Party and each
Subsidiary of any Loan Party comply with all Laws (including state and federal
anti-kickback, fraud and abuse, and self-referral laws, 42 U.S.C. Section
1320a-7b and 42 U.S.C. Section 1395nn) and all regulations promulgated under
such Laws, except where any such failure to comply would not reasonably be
expected to result in a Material Adverse Effect.
(f)    Since the date five (5) years before the Effective Date, the Borrower has
been, and is, in compliance in all material respects with all Laws applicable to
the types of information that the Borrower and its Subsidiaries collect from
individuals (“Personal Information”) and the uses and discloses of such Personal
Information by the Borrower and its Subsidiaries. The Borrower maintains in
effect data privacy and security policies that comply in all material respects
with Laws applicable to the conduct of its and its Subsidiaries’ business and
the types of Personal Information that the Borrower and its Subsidiaries collect
from individuals and the uses and discloses of such Personal Information.
Neither the Borrower nor any Subsidiary have received written notice of any
claim that the Borrower, any of its Subsidiaries or any of the respective
contractors or employees, has breached any Laws applicable to the collection,
use or disclosure of Personal Information.
(g)    Except for any notices or other correspondence which could not reasonably
be expected to have a Material Adverse Effect, no Loan Party or any Subsidiary
has received from the FDA, a Warning Letter, Form FDA-483, “Untitled Letter”,
other correspondence or notice setting forth allegedly objectionable
observations or alleged violations of laws and regulations enforced by the FDA,
or any comparable correspondence from any federal, state or local authority with
regard to any Product or the manufacture, processing, packaging or holding
thereof, or any comparable correspondence from any foreign counterpart of the
FDA, or any comparable correspondence from any foreign counterpart of any
federal, state or local authority with regard to any Product or the manufacture,
processing, packing, or holding thereof.


67

--------------------------------------------------------------------------------




(h)    No Loan Party nor any Subsidiary has entered into any consent decree or
order pursuant to any FDA Law and Regulation and no Loan Party nor any
Subsidiary is a party to any judgment, decree or judicial or administrative
order pursuant to any FDA Law and Regulation, except for any decrees, judgments,
or orders that could not reasonably be expected to have a Material Adverse
Effect.
(i)    No Loan Party or any Subsidiary or any officer, employee or agent of any
Loan Party or of any Subsidiary has (i) made any untrue statement of material
fact or fraudulent statement to the FDA or any other Governmental Authority;
(ii) failed to disclose a material fact required to be disclosed to the FDA or
any other Governmental Authority; or (iii) committed an act, made a statement,
or failed to make a statement that would reasonably be expected to provide the
basis for the FDA or any other Governmental Authority to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” as set forth in 56 Fed. Reg. 46191 (September 10, 1991). To the
knowledge of the Loan Parties, as of the Effective Date, no officer, employee or
agent of any Loan Party or any Subsidiary has been convicted of any crime or
engaged in any conduct for which debarment is mandated or permitted by 21 U.S.C.
§ 335a.
(j)    None of the Loan Parties have introduced into commercial distribution any
Product which were upon their shipment by any Borrower or any of the other Loan
Parties adulterated or misbranded in violation of 21 U.S.C. § 331 except for
failures to be in compliance with the foregoing that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
(k)    Schedule 4.6 sets forth a list of all registrations, clearances,
approvals, licenses or permits issued under the FD&C Act (“FD&C Permits”) and,
as of the Effective Date, held exclusively by any Loan Party. Each such FD&C
Permit is in full force and effect and, to the knowledge of the Loan Parties, as
of the Effective Date, no suspension, revocation, cancellation or withdrawal of
such FD&C Permit is threatened and there is no basis for believing that such
FD&C Permit will not be renewable upon expiration or will be suspended, revoked,
cancelled or withdrawn.
(l)    All Products manufactured, marketed or distributed by the Loan Parties
have been cleared or approved by FDA or are exempt from such FDA clearance or
approval in accordance with FDA Law and Regulation or a written FDA policy of
enforcement discretion, including, without limitation, any Products manufactured
by or for any third party.
(m)    The Loan Parties are and have been in compliance with FDA’s good
manufacturing practices (including, but not limited to, 21 C.F.R. Parts 210,
211, and 820) to the extent applicable to the operations of each Loan Party and
except for any non-compliance that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect. No Borrower nor any of
the other Loan Parties or, to the knowledge of the Loan Parties, any of their
customers has, since the date three (3) years prior to the Effective Date,
undertaken a recall or field correction or removal of any Product, except for
any recalls, field corrections, or removals that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

Section 4.7    No Default.
(a)    Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.


(b)    No Default has occurred and is continuing.


68

--------------------------------------------------------------------------------







Section 4.8    Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) otherwise subject to any
other regulatory scheme limiting its ability to incur debt or requiring any
approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.

Section 4.9    Taxes. The Borrower and its Subsidiaries (other than any
Immaterial Foreign Subsidiary) have timely filed or caused to be filed all
federal and other material tax returns (including state income tax returns)
required to be filed by them, and have paid all federal and other material taxes
(including state income taxes), assessments made against it or its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority, except where the same are currently being contested
in good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as the case may be, has set aside on its books adequate reserves in
accordance with GAAP. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of such taxes are adequate.

Section 4.10    Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock”.

Section 4.11    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

Section 4.12    Ownership of Property; Intellectual Property; Insurance.
(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the
Audited Financial Statements or the most recent audited consolidated balance
sheet of the Borrower delivered pursuant to Section 5.1(a) or purported to have
been acquired by the Borrower or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens not permitted by this Agreement. All leases that individually
or in the aggregate are material to the business or operations of the Borrower
and its Subsidiaries are valid and subsisting and are in full force.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiaries, to the knowledge of the
Borrower, does not infringe in any material respect on the rights of any other
Person.


69

--------------------------------------------------------------------------------




(c)    The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

Section 4.13    Disclosure.
(a)    Each Loan Party has disclosed to the Lenders all agreements, instruments,
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither any presentation to the Lenders nor any of the reports
(including without limitation all reports that any Loan Party is required to
file with the SEC), financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation or syndication of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by any other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in light of the circumstances under which
they were made, not misleading; provided, that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time; it being understood and agreed that (i) any financial or business
projections furnished by the Borrower are subject to significant uncertainties
and contingencies, which may be beyond the control of the Borrower, (ii) no
assurance is given by the Borrower that the results of such projections will be
realized and (iii) the actual results may differ from the results of such
projections and such differences may be material.
(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

Section 4.14    Labor Relations. There are (a) no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the knowledge of a Responsible Officer of any Loan Party,
threatened in writing against or affecting the Borrower or any of its
Subsidiaries, (b) no significant unfair labor practice, charges or grievances
are pending against the Borrower or any of its Subsidiaries, or to the knowledge
of a Responsible Officer of any Loan Party, threatened against any of them
before any Governmental Authority and (c) all material payments due from the
Borrower or any of its Subsidiaries pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Borrower or any such Subsidiary, except (with respect to any matter
specified in clauses (a) or (b) above, wither individually of in the aggregate)
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 4.15    Subsidiaries. Schedule 4.15 sets forth (a) the name of, the
ownership interest of each Loan Party in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Loan Party, in each case as of the Effective Date and (b) the
authorized Capital Stock of the Borrower and each of its Subsidiaries as of the
Effective Date. All issued and outstanding Capital Stock of the Borrower and
each of its Subsidiaries is duly authorized and validly issued, fully paid,
non-assessable, as applicable, and free and clear of all Liens other than those
in favor of the Administrative Agent, for the benefit of the holders of the
Obligations. All such securities were issued in compliance with all applicable
state and federal Laws concerning the issuance of securities. As of the
Effective Date, all of the issued and outstanding Capital Stock of the Borrower
and each of the Subsidiaries is owned by the Persons


70

--------------------------------------------------------------------------------




and in the amounts set forth on Schedule 4.15. Except as set forth on Schedule
4.15, there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any Capital Stock of the Borrower or any of its Subsidiaries.

Section 4.16    Solvency. After giving effect to the execution and delivery of
the Loan Documents and the making of the Loans under this Agreement, the
Borrower is Solvent and the Loan Parties are Solvent on a consolidated basis.

Section 4.17    Business Locations; Taxpayer Identification Number; Deposit
Accounts. Set forth on Schedule 4.17-1 is a list of all real property located in
the United States that is owned or leased by any Loan Party as of the Effective
Date (identifying whether such real property is owned or leased and which Loan
Party owns or leases such real property). Set forth on Schedule 4.17-2 is the
chief executive office, U.S. tax payer identification number and organizational
identification number of each Loan Party as of the Effective Date. The exact
legal name and state of organization of each Loan Party as of the Effective Date
is as set forth on the signature pages hereto. Except as set forth on Schedule
4.17-3, no Loan Party has during the five (5) years preceding the Effective Date
(a) changed its legal name, (b) changed its state of formation or (c) been party
to a merger, consolidation or other change in structure. Set forth on Schedule
4.17-4 is a complete and accurate list as of the Effective Date of all Deposit
Accounts (as defined in the UCC) and Securities Accounts (as defined in the UCC)
of each Loan Party at any bank or other financial institution, in each case,
identifying the type of account and whether such Deposit Account (as defined in
the UCC) or Securities Account (as defined in the UCC) is an Excluded Account.

Section 4.18    Material Agreements. As of the Effective Date, all Material
Agreements of the Borrower and its Subsidiaries are described on Schedule 4.18,
and each such Material Agreement is in full force and effect. The Borrower does
not have any knowledge of any pending amendments or threatened termination of
any of the Material Agreements in writing that in either case would reasonably
be expected to result in a Material Adverse Effect. As of the Effective Date,
the Borrower has delivered to the Administrative Agent a true, complete and
correct copy of each Material Agreement (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith).

Section 4.19    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
directors, officers and employees and to the knowledge of the Borrower its
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions.
None of (a) the Borrower, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facilities established hereby, is a Sanctioned Person.
No Borrowing or Letter of Credit, use of proceeds or other transactions will
violate Anti-Corruption Laws or applicable Sanctions.

Section 4.20    Subordination of Subordinated Debt. The Revolving Loans, the
Term Loans and all other Obligations of the Borrower to the Lenders and the
Administrative Agent under this Agreement and all other Loan Documents, and all
amendments, modifications, extensions, renewals, refinancings or refundings of
any of the foregoing, constitute “Senior Indebtedness”, “Senior Debt”,
“Designated Senior Indebtedness” or any similar designation under and as defined
in any agreement governing any Permitted Subordinated Indebtedness of the
Borrower and the subordination provisions set forth in each such agreement are
legally valid and enforceable against the parties thereto.


71

--------------------------------------------------------------------------------





Section 4.21    No EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 4.22    Perfection of Security Interests in the Collateral. The
Collateral Documents create valid security interests in, and Liens on, the
property described in and subject to the lien-granting provisions of the
Collateral Documents, which security interests and Liens are currently perfected
security interests and Liens, prior to all other Liens other than Liens
permitted under this Agreement.

Section 4.23    Reimbursement from Medical Reimbursement Programs. The
Receivables of each Loan Party and each Subsidiary thereof have been adjusted to
reflect the requirements of all Laws and reimbursement policies (both those most
recently published in writing as well as those not in writing that have been
verbally communicated) of any applicable Medical Reimbursement Program, except
where such failure would not reasonably be expected to have a Material Adverse
Effect. Without limiting the generality of the foregoing, Receivables of each
Loan Party and any Subsidiary of any Loan Party relating to any Medical
Reimbursement Program do not exceed amounts any Loan Party or any Subsidiary of
any Loan Party is entitled to receive under any capitation arrangement, fee
schedule, per diem rate, discount formula, cost-based reimbursement or other
adjustment or limitation to its usual charges, in each case except to the extent
it would not reasonably be expected to have a Material Adverse Effect.

Section 4.24    Licensing and Accreditation. Except to the extent it would not
reasonably be expected to have a Material Adverse Effect, each Loan Party and
its Subsidiaries has, to the extent applicable: (a) obtained and maintains, and
each of their respective employees and contractors required to be licensed have
obtained and maintains, in good standing all required licenses, permits,
certificates, authorizations, registrations and approvals of each Governmental
Authority necessary to the conduct of its business (collectively, the
“Authorizations”); (b) entered into and maintains in good standing its Medicare
Provider Agreements and Medicaid Provider Agreements; and (c) ensured that all
such required Authorizations are in full force and effect on the date hereof and
have not been revoked or suspended or otherwise limited. There is no
investigation, audit, claim review, appeal or other action pending, or to the
knowledge of any Loan Party, threatened in writing, which could result in a
revocation, suspension, termination, probation, restriction, limitation, or
non-renewal of any Medicare Provider Agreement or Medicaid Provider Agreement or
Medicare or Medicaid provider number or result in an Exclusion Event with
respect to any Loan Party or any Subsidiary.

ARTICLE V
AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, such Loan Party shall and shall cause each Subsidiary
to:

Section 5.1    Financial Statements and Other Information. Deliver to the
Administrative Agent and each Lender:
(a)    as soon as available and in any event within ninety (90) days after the
end of each Fiscal Year, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income or operations, changes in
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by independent public accountants of


72

--------------------------------------------------------------------------------




nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to scope
of such audit, except to the extent any qualification results solely from a
current maturity of any Indebtedness) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;
(b)    as soon as available and in any event within forty-five (45) days after
the end of each of the first three Fiscal Quarters of each Fiscal Year, an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such Fiscal Quarter and the related unaudited consolidated statements
of income or operations and cash flows of the Borrower and its Subsidiaries for
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of Borrower’s previous Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be certified
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower as presenting fairly the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;
(c)    concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and (b), a Compliance Certificate signed by the principal
executive officer or the principal financial officer of the Borrower (i)
certifying as to whether there exists a Default or Event of Default on the date
of such certificate, and if a Default or an Event of Default then exists, (ii)
setting forth in reasonable detail calculations demonstrating compliance with
the financial covenants set forth in Article VI, (iii) certifying that as of the
date thereof, all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date,
(iv) stating whether any change in GAAP or the application thereof has occurred
since the date of the Audited Financial Statements, and if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such Compliance Certificate and (v) specifying any change in the
identity of the Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter
from the Subsidiaries identified to the Lenders on the Effective Date or as of
the most recent Fiscal Year or Fiscal Quarter, as the case may be;
(d)    as soon as available and in any event within sixty (60) days after the
end of any Fiscal Year, a pro forma budget for the succeeding Fiscal Year,
containing an income statement, balance sheet and statement of cash flow of the
Borrower and its Subsidiaries on a quarterly basis for such succeeding Fiscal
Year;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and


73

--------------------------------------------------------------------------------




(f)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
If at any time the Borrower is required to file periodic reports under Section
13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended,
Borrower may satisfy its obligation (i) to deliver the financial statements
referred to in Sections 5.1(a) and (b) by delivering such financial statements
by electronic mail to such e-mail addresses as the Administrative Agent and
Lenders shall have provided to Borrower from time to time and (ii) to deliver
the documents specified in Section 5.1(e) by posting such documents, or
providing a link thereto on (A) the Borrower’s website on the Internet at the
website address listed in Section 11.1 or (B) an Internet or intranet website on
which such documents are posted on the Borrower’s behalf and to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the Issuing Bank materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar, Debt Domain or a
substantially similar electronic transmission system (the “Platform”) and
(B) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (2) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, any Affiliate
thereof, the Lead Arrangers, the Issuing Bank and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
information subject to the confidentiality provisions of Section 11.11, they
shall be treated as set forth in Section 11.11); (3) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (4) the Administrative Agent
and any Affiliate thereof and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.

Section 5.2    Notices of Material Events. Furnish to the Administrative Agent
and each Lender prompt, and in any event within two (2) Business Days, after any
Responsible Officer obtains knowledge thereof, written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrower, affecting the Borrower or any
Subsidiary which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;


74

--------------------------------------------------------------------------------




(c)    the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability or (iv) becomes aware of any basis for any Environmental Liability and
in each of the preceding clauses, which individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;
(d)    the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;
(e)    the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, with respect to any Material Indebtedness of the Borrower
or any of its Subsidiaries;
(f)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;
(g)    receipt by any Loan Party or any of their respective Subsidiaries of any
material inquiry or material investigation by the FDA;
(h)    receipt by any Loan Party or any of their respective Subsidiaries of any
correspondence by any Governmental Authority alleging material non-compliance
with applicable laws or regulations;
(i)    promptly and in any event at least ten (10) days (or such shorter prior
notice period as agreed by the Administrative Agent in its sole discretion)
prior thereto, notice of any change (i) in any Loan Party’s legal name, (ii) in
any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) in any Loan Party’s identity or legal structure,
(iv) in any Loan Party’s federal taxpayer identification number or
organizational number or (v) in any Loan Party’s jurisdiction of organization;
and
(j)    any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3    Existence; Conduct of Business.
(a)    Do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence and, to the extent that
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, its respective rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided, that (i) nothing in this Section 5.3 shall
prohibit any merger, consolidation, liquidation or


75

--------------------------------------------------------------------------------




dissolution permitted under Section 7.3 and (ii) this Section 5.3(a) shall not
apply to Immaterial Foreign Subsidiaries; and
(b)    Engage in the business of the type conducted by the Borrower and its
Subsidiaries (other than Immaterial Foreign Subsidiaries) on the date hereof and
businesses reasonably related thereto (and non-core incidental businesses
acquired in connection with any Permitted Acquisition or permitted Investment or
other immaterial businesses).

Section 5.4    Compliance with Laws, Etc. (a) Except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, maintain
their respective business operations and property owned or used in connection
therewith in compliance with (i) all applicable Laws, regulations, rules,
guidelines, ordinances, decrees, orders and other Laws, including (but only to
the extent applicable) Titles XVIII and XIX of the Social Security Act, HIPAA,
Medicare Regulations, Medicaid Regulations, all Environmental Laws, FDA Law and
Regulations, FDA’s good manufacturing practices (including, but not limited to,
21 C.F.R. Parts 210, 211, and 820), ERISA and OSHA, and (ii) all Material
Agreements and material licenses, accreditations, franchises, indentures, deeds
of trust and mortgages, including (but only to the extent applicable), all
Medical Reimbursement Programs, to which any of any Loan Party or any of its
Subsidiaries are parties or by which any of them or any of their respective
properties are bound, and (b) maintain in effect and enforce policies and
procedures reasonably designed to promote and achieve compliance by the Loan
Parties, their Subsidiaries and their respective directors, officers, employees
and agents which are acting or benefitting in any capacity in connection with
this Agreement with Anti-Corruption Laws and applicable Sanctions. Without
limiting the foregoing, each Loan Party and each of its Subsidiaries shall
ensure that except where such failure would not reasonably be expected to have a
Material Adverse Effect, (A) their respective billing policies, arrangements,
protocols and instructions will comply with any applicable reimbursement
requirements under Medicaid Regulations and Medicaid Provider Agreements,
Medicare Regulations and Medicare Provider Agreements and other Medical
Reimbursement Programs, and will be administered by properly trained personnel
(which training shall be in accordance with industry standards), (B) their
contractual and other arrangements will comply with applicable state and federal
self-referral and anti-kickback laws, including without limitation 42 U.S.C.
Section 1320a-7b(b)(1)-(b)(2) and 42 U.S.C. Section 1395nn, and (C) it obtains
and maintains all Authorizations of all applicable Governmental Authorities as
are required for the conduct of its business as currently conducted and herein
contemplated (including professional licenses, certificates or determinations of
need, Medicare Provider Agreements and Medicaid Provider Agreements). Each Loan
Party and its Subsidiaries shall maintain in effect data privacy and security
policies that comply in all material respects with Laws applicable to the
conduct of its and its Subsidiaries’ business and the types of Personal
Information that the Borrower and its Subsidiaries collect from individuals and
the uses and discloses of such Personal Information by the Borrower and its
Subsidiaries. The Borrower shall maintain for itself and its Subsidiaries and
their respective employees and contractors a compliance program that is
reasonably designed to provide effective internal controls that promote
adherence to, prevent, and detect material violations of any applicable laws and
regulations and that is consistent with the compliance program guidance
published by the OIG, and applicable provisions of the United States Sentencing
Guidelines.

Section 5.5    Payment of Obligations. Pay and discharge at or before maturity,
all of its obligations and liabilities (including without limitation all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.


76

--------------------------------------------------------------------------------





Section 5.6    Books and Records. Keep proper books of record and account in
which full, true and correct in all material respects entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower and its Subsidiaries in conformity with GAAP; provided that this
Section 5.6 shall not apply to Immaterial Foreign Subsidiaries.

Section 5.7    Visitation, Inspection, Etc. Permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants (at which an authorized
representative of the Borrower shall be entitled to be present), all at such
reasonable times during normal business hours and so long as no Event of Default
has occurred and is continuing, no more frequently than once per Fiscal Year;
provided, that unless an Event of Default has occurred and is continuing, the
Borrower shall not be responsible for the expense of any such inspections other
than one (1) inspection per Fiscal Year by the Administrative Agent; provided,
further, that (x) if a Default or an Event of Default has occurred and is
continuing, the Administrative Agent or any Lender (or any of their respective
representatives) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance written
notice. Notwithstanding anything to the contrary in this Section 5.7, neither
the Borrower nor any Subsidiary will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes trade secrets or proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their representatives)
is prohibited by law, fiduciary duty or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product and (y) this Section 5.7 shall not apply to Immaterial Foreign
Subsidiaries unless an Event of Default has occurred and is continuing.

Section 5.8    Maintenance of Properties; Insurance.
(a)    Keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted except where
failure to do so would not materially adversely affect the operations of the
business of Borrower and its Subsidiaries (other than Immaterial Foreign
Subsidiaries), taken as a whole;
(b)    Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries (other than
Immaterial Foreign Subsidiaries), against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations;
(c)    At all times shall name Administrative Agent as additional insured on all
liability policies and loss payee on all property or casualty polices of the
Borrower and its Subsidiaries (other than Immaterial Foreign Subsidiaries)
(which policies shall be endorsed or otherwise amended to include a customary
lender’s loss payable endorsement and to name the Administrative Agent as
additional insured or loss payee, in form and substance reasonably satisfactory
to the Administrative Agent); and
(d)    Cause all Mortgaged Property that constitutes Flood Hazard Property to be
covered by flood insurance provided under the National Flood Insurance Program
(or with private insurance endorsed to cause such private insurance to be fully
compliant with the federal law as regards private placement insurance applicable
to the National Flood Insurance Program, with financially sound


77

--------------------------------------------------------------------------------




and reputable insurance companies not Affiliates of the Borrower), in such
amounts and with such deductibles as the Administrative Agent may request.

Section 5.9    Use of Proceeds.
(a)    Use the proceeds of all the Revolving Loans (i) on the Effective Date to
(A) refinance certain existing Indebtedness of the Borrower and its Subsidiaries
and (B) pay transaction fees and expenses and (ii) after the Effective Date to
finance working capital needs and for other general corporate purposes of the
Borrower and its Subsidiaries.
(b)    Use the proceeds of each Incremental Term Loan to finance working capital
needs and other general corporate purposes of the Borrower and its Subsidiaries,
including for capital expenditures, Permitted Acquisitions, Investments
permitted pursuant to Section 7.4, Restricted Payments permitted pursuant to
Section 7.5 and other purposes not prohibited under this Agreement, in each
case, as set forth in the definitive documentation therefor.
(c)    Use all Letters of Credit for general corporate purposes.

Section 5.10    Additional Subsidiaries. If any Subsidiary is acquired or formed
after the Effective Date, promptly notify the Administrative Agent and the
Lenders thereof and, within forty-five (45) days after any such Subsidiary is
acquired or formed (or such longer period as agreed by the Administrative Agent
in its sole discretion), if such Subsidiary is a Material Domestic Subsidiary,
cause such Subsidiary to become a Guarantor. A Material Domestic Subsidiary
shall become an additional Guarantor by executing and delivering to the
Administrative Agent a Guarantor Joinder Agreement in form and substance
reasonably satisfactory to the Administrative Agent, accompanied by (i) all
other Loan Documents related thereto, (ii) certified copies of Organization
Documents, appropriate authorizing resolutions of the board of directors of such
Material Domestic Subsidiaries, and opinions of counsel comparable to those
delivered pursuant to Sections 3.1(b) and (c), and (iii) such other documents as
the Administrative Agent may reasonably request.

Section 5.11    Further Assurances.
(a)    Capital Stock. Cause (i) one hundred percent (100.0%) of the issued and
outstanding Capital Stock of each Domestic Subsidiary and (ii) sixty-five
percent (65.0%) (or such greater percentage that, due to a Change in Law after
the date hereof, (A) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (B) could not reasonably be expected to
cause any adverse tax consequences) of the issued and outstanding Capital Stock
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
one hundred percent (100.0%) of the issued and outstanding Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by any Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent,
for the benefit of the holders of the Obligations, to secure the Obligations
pursuant to the Collateral Documents (subject to Liens permitted by Section
7.2), and, in connection with the foregoing, deliver to the Administrative Agent
such other documentation as the Administrative Agent may reasonably request
including, any filings and deliveries to perfect such Liens, Organization
Documents, resolutions and opinions of counsel all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided that (u) no
Foreign Subsidiary shall be required to pledge the Capital Stock of any direct
Domestic Subsidiary thereof, (v) the Loan Parties shall not be required to
pledge the Capital Stock of any of BioTelemetry Research, Japan G.K.,
BioTelemetry Belgium PLLC, Cardiocore Lab Limited (UK), BioTel Europe AB and BT
ApS


78

--------------------------------------------------------------------------------




until such time as any such Foreign Subsidiary is no longer an Immaterial
Foreign Subsidiary, (w) at all times on or after July 12, 2017, the Capital
Stock of LifeWatch GmbH owned by Cardiac Monitoring Holding Company, LLC shall
be subject to (1) at all times prior to the re-materialization of the Capital
Stock of LifeWatch GmbH, a pledge made pursuant to the terms of the Security
Agreement and perfected via the CS Control Agreement or (2) at all times after
the re-materialization of the Capital Stock of LifeWatch GmbH, a pledge made
pursuant to the terms of the Swiss Pledge Agreement, (x) the pledge of the
Capital Stock of any other Material Foreign Subsidiary shall be made pursuant to
documentation under the laws of such Foreign Subsidiary’s jurisdiction of
incorporation, formation or organization and (y) to the extent that the Capital
Stock of any Foreign Subsidiary that is not a Material Foreign Subsidiary cannot
be pledged under documentation governed by New York law, the pledge of the
Capital Stock of such Foreign Subsidiary shall be made pursuant to documentation
under the laws of such Foreign Subsidiary’s jurisdiction of incorporation,
formation or organization.
(b)    Personal Property. Cause all personal property (other than Excluded
Property) owned by each Loan Party to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, to secure the Obligations as required by the
Collateral Documents (subject to Liens permitted by Section 7.2) and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions and favorable opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent.
(c)    Control Agreements. Cause each deposit account, disbursement account,
investment account, cash management account, lockbox account or other account
(other than Excluded Accounts) to be subject to a “with activation” or
“springing” account control agreement in form and substance reasonably
satisfactory to the Administrative Agent (it being understood and agreed that
the Borrower shall have up to ninety (90) days after the Effective Date (or such
later date as the Administrative Agent may agree in its sole discretion) to
cause any such accounts existing as of the Effective Date to become subject to
such an account control agreement); provided that no such account control
agreement (other than any account into which Government Receivables are swept
pursuant the terms of a Sweep Agreement) shall be required with respect to any
account that has a balance (or which holds assets with a fair market value) less
than $750,000, in any individual instance, or $1,500,000, when taken together
with the account balances (or aggregate amount of the fair market value of
assets) of all other accounts (other than Excluded Accounts) that are not
subject to an account control agreement in form and substance reasonably
acceptable to the Administrative Agent; provided further, that no such account
control agreement shall be required for accounts in excess of the foregoing
dollar limitations to the extent amounts in excess of such limitations are swept
on not less than a weekly basis to an account subject to an account control
agreement for the benefit of the Administrative Agent.
(d)    Real Property.    Within ninety (90) days (or such later date as the
Administrative Agent may agree in its sole discretion) after (i) the Effective
Date, with respect to Material Real Property owned as of the Effective Date and
(ii) the date new Material Real Property is acquired by a Loan Party, whether
fee-owned or leasehold interest, cause such real property (other than Excluded
Property) owned by the applicable Loan Party to be subject at all times to a
valid and, subject to any filing and/or recording referred to herein,
enforceable Lien on, and security interest in, real property that is prior and
superior in right to any other Lien in favor of the Administrative Agent, for
the benefit of the holders of the Obligations, to secure the Obligations as
required by the Collateral


79

--------------------------------------------------------------------------------




Documents (subject to Liens permitted by Section 7.2) and, in connection with
the foregoing, deliver to the Administrative Agent such documentation as the
Administrative Agent may reasonably request including filings and deliveries
necessary to perfect such Liens, Organization Documents, resolutions, Real
Property Security Documents and favorable opinions of counsel to such Person,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.
(e)    Sweep Agreements. Within forty-five (45) days after the Effective Date
(or such later date as the Administrative Agent may agree in its sole
discretion), make a written request of all applicable Persons that all
Government Receivables be deposited into one or more Government Receivables
Accounts that are subject to agreements (each, a “Sweep Agreement”) between the
applicable Borrower and the applicable depository bank that require, among other
terms reasonably acceptable to the Administrative Agent, all deposits made into
such account or accounts to be transferred (at least two (2) times per week or,
upon the reasonable request of the Administrative Agent to the Borrowers, on a
daily basis) into another deposit account of any Borrower that is subject to a
“with activation” or “springing” account control agreement with terms reasonably
satisfactory to the Administrative Agent; provided, that (x) if an obligor in
respect of any Government Receivable fails to comply with the Borrowers’
instructions to make payments to Government Receivables Account, promptly
transfer any such payment to an account subject to a deposit account control
agreement with terms reasonably satisfactory to the Administrative Agent and (y)
to the extent that the Loan Parties change the depository bank with respect to
which all Government Receivables are swept after the Effective Date, the new
depository bank shall be a Lender.
(f)    Insurance Endorsements. Deliver to the Administrative Agent endorsements
naming the Administrative Agent as additional insured on liability policies and
lender’s loss payee on property and casualty policies within forty-five (45)
days (or such later date as the Administrative Agent may agree in its sole
discretion) of the Effective Date.

Section 5.12    Compliance Programs. Maintain a compliance program which is
reasonably designed to provide effective internal controls that promote
adherence to and prevent and detect material violations of Laws, including the
Medicaid Regulations, Medicare Regulations and HIPAA, and which includes
reasonable monitoring on a regular basis to monitor compliance with the
compliance program and with Laws.

ARTICLE VI
FINANCIAL COVENANTS
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

Section 6.1    Consolidated Total Net Leverage Ratio. Permit the Consolidated
Total Net Leverage Ratio as of the end of each Fiscal Quarter, commencing with
the Fiscal Quarter ending March 31, 2020, to be greater than 3.50 to 1.00;
provided, that, upon the occurrence of a Qualified Acquisition, for the four (4)
Fiscal Quarters next ending, commencing with the Fiscal Quarter during which
such Qualified Acquisition closes (each such period, a “Leverage Increase
Period”), the required Consolidated Total Net Leverage Ratio set forth above
may, upon receipt by the Administrative Agent of a Qualified Acquisition Notice,
be increased to 4.00:1.00; provided, further, that (i) the maximum Consolidated
Total Net Leverage Ratio permitted pursuant to this Section 6.1 shall revert to
3.50:1.00 following the end of each Leverage Increase Period, (ii) for at least
one (1) full Fiscal Quarter ending immediately following the end of each
Leverage Increase


80

--------------------------------------------------------------------------------




Period, the Consolidated Total Net Leverage Ratio as of the end of each such
Fiscal Quarter shall not be permitted to be greater than 3:50:1.00 prior to
giving effect to another Leverage Increase Period and (iii) the Leverage
Increase Period shall apply only for purposes of determining compliance with
this Section 6.1, for purposes of any Qualified Acquisition Pro Forma
Determination and for purposes of determining compliance on a Pro Forma Basis in
connection with the incurrence of Indebtedness under Section 7.1.

Section 6.2    Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of each Fiscal Quarter, commencing with
the Fiscal Quarter ending March 31, 2020, to be less than 2.50 to 1.00.

ARTICLE VII
NEGATIVE COVENANTS
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

Section 7.1    Indebtedness and Preferred Equity.
(a)    Create, incur, assume or suffer to exist any Indebtedness, except:
(i)    Indebtedness created pursuant to the Loan Documents;
(ii)    Indebtedness of the Borrower or any Subsidiary existing on the Effective
Date and set forth on Schedule 7.1 and any Permitted Refinancing thereof;
(iii)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided, that such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvements or any Permitted Refinancing
thereof; provided, further, that the aggregate principal amount of such
Indebtedness does not exceed $25,000,000 at any time outstanding;
(iv)    Indebtedness (other than Indebtedness of the type specified in Section
7.1(a)(xxiii)) of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided, that any such
Indebtedness that is owed by a Subsidiary that is not a Loan Party shall be
subject to Section 7.4;
(v)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Loan Party shall be subject to Section 7.4;
(vi)    Hedging Obligations permitted by Section 7.11;
(vii)    Indebtedness of the Borrower or any Subsidiary secured by Liens
permitted by Section 7.2(v); provided that the aggregate principal amount of
such Indebtedness does not exceed $15,000,000 at any time outstanding;


81

--------------------------------------------------------------------------------




(viii)    Indebtedness incurred by one or more Subsidiaries of the Borrower that
are not Guarantors; provided that the aggregate principal amount of such
Indebtedness does not exceed $15,000,000 at any time outstanding;
(ix)    Indebtedness of any Person acquired or assumed in connection with a
Permitted Acquisition or Investment permitted pursuant to Section 7.4 or any
assets acquired in connection therewith; provided that (A) such Indebtedness is
not created in anticipation of such Permitted Acquisition or such Investment,
(B) such Indebtedness is secured only by assets acquired in such Permitted
Acquisition or such Investment and the only obligors in respect of such
Indebtedness shall be those Persons who were obligors in respect thereof prior
to such Permitted Acquisition or such Investment and (C) the aggregate principal
amount of such Indebtedness incurred under this Section 7.1(a)(ix) does not
exceed at any time $35,000,000;
(x)    Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty, liability insurance, self-insurance, pursuant to reimbursement or
indemnification obligations to such Person or to finance insurance premiums, in
each case incurred in the ordinary course of business or consistent with past
practice;
(xi)    Indebtedness in respect of or guarantee of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees, workers’
compensation claims, letters of credit, bank guarantees and banker’s
acceptances, warehouse receipts or similar instruments and similar obligations
(other than in respect of other Indebtedness for borrowed money) in each case
provided in the ordinary course of business or consistent with past practice;
(xii)    Indebtedness consisting of reimbursement obligations to the issuers of
the Outstanding Letters of Credit issued for the benefit of the Loan Parties;
provided that such Outstanding Letter of Credit may be amended or extended from
time to time so long as such Outstanding Letter of Credit does not exceed the
maximum amount available to be drawn under such Outstanding Letter of Credit;
(xiii)    cash management obligations and other Indebtedness in respect of
netting services, overdraft protection and similar arrangements, in each case,
in connection with cash management and deposit accounts maintained in in the
ordinary course of business;
(xiv)    to the extent constituting Indebtedness, take or pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business or consistent with past practice;
(xv)    to the extent constituting Indebtedness, obligations arising from
agreements providing for indemnification, purchase price adjustments or similar
obligations (other than earnout obligations), in each case incurred or assumed
in connection with the acquisition or disposition of any business or assets
permitted under this Agreement;
(xvi)    Indebtedness consisting of earnout obligations (other than the
ActiveCare Earnout and the Geneva Earnout) owed to the seller of any business or
assets acquired in a Permitted Acquisition; provided that the aggregate amount
of Indebtedness outstanding at


82

--------------------------------------------------------------------------------




any one time permitted under this Section 7.1(a)(xvi) shall not exceed
$15,000,000 in excess of (A) the amount of Unrestricted Cash of the Borrower and
its Subsidiaries on hand or (B) availability under the Revolving Commitments;
provided, further, that in no event shall the aggregate amount of earnout
obligations at any one time permitted under this Section 7.1(a)(xvi) exceed 50%
of the outstanding Revolving Commitments;
(xvii)    to the extent constituting Indebtedness, Guarantees in the ordinary
course of business of the obligations of suppliers, customers, franchisees and
licensees of the Borrower and its Subsidiaries;
(xviii)    performance Guarantees primarily guaranteeing performance of
contractual obligations to a third party and not for the purpose of guaranteeing
payment of Indebtedness;
(xix)    obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any of the Borrower or
its Subsidiaries to the extent required in connection with any statutory filing
or the delivery of audit opinions performed in jurisdictions other than the
United States;
(xx)    Indebtedness of TelCare Medical Supply, LLC incurred as the ActiveCare
Earnout;
(xxi)    Indebtedness of the Borrower incurred as the Geneva Earnout;
(xxii)    other unsecured Indebtedness (including Permitted Subordinated
Indebtedness) of the Borrower and its Subsidiaries in an aggregate outstanding
amount not to exceed an amount such that, after giving effect to the incurrence
thereof on a Pro Forma Basis, the Consolidated Total Net Leverage Ratio is not
greater than the then applicable maximum Consolidated Total Net Leverage Ratio
under Section 6.1 (or, prior to the initial date upon which the Consolidated
Total Net Leverage Ratio is required to be tested under Section 6.1, compliance
on a Pro Forma Basis with a Consolidated Total Net Leverage Ratio of not greater
than 3.50 to 1.00); provided that, at the time of incurrence thereof, no Event
of Default or Default shall have occurred or be continuing or shall result
therefrom;
(xxiii)    Indebtedness of the Domestic Subsidiaries of LifeWatch GmbH
outstanding on the Closing Date and owing to LifeWatch Israel or LifeWatch GmbH
in an aggregate principal amount not to exceed $71,600,000 at any time
outstanding; provided, however, that any Indebtedness owed to any Subsidiary
that is not a Loan Party pursuant to this Section 7.1(a)(xxiii) shall, within
thirty (30) days of the Closing Date (or such later date as the Administrative
Agent may agree in its sole discretion), be subordinated in full to the payment
of the Obligations on terms and conditions reasonably satisfactory to
Administrative Agent; and
(xxiv)    other Indebtedness of the Borrower or its Subsidiaries in an aggregate
principal amount not to exceed $40,000,000 at any time outstanding.
(b)    Issue any preferred stock or other preferred equity interests that (i)
matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise, (ii) is or may become redeemable or repurchaseable by Borrower or
such Subsidiary at the option of the holder thereof, in whole or in part or
(iii) is convertible or exchangeable at the option of the holder thereof for


83

--------------------------------------------------------------------------------




Indebtedness or preferred stock or any other preferred equity interests
described in this paragraph, on or prior to, in the case of clause (i), (ii) or
(iii), the first anniversary of the Revolving Commitment Termination Date.
For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased, plus the amount of any
premium paid, and fees and expenses incurred, in connection with such extension,
replacement, refunding refinancing, renewal or defeasance (including any fees
and original issue discount incurred in respect of such resulting Indebtedness).


For purposes of determining compliance with this Section 7.1, in the event that
an item of Indebtedness (or any portion thereof, but excluding any Indebtedness
incurred pursuant to Section 7.1(a)(i)) at any time meets the criteria of more
than one of the categories described above in Section 7.1(a), the Borrower, in
its sole discretion, may classify or reclassify (or later divide, classify or
reclassify) such item of Indebtedness (or any portion thereof) and shall only be
required to include the amount and type of such Indebtedness in one of the above
clauses. Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of
interest, premium, fees or expenses, in the form of additional Indebtedness, or
preferred stock (in each case so long as such additional Indebtedness or
preferred stock is in the same form and on the same terms as the Indebtedness to
which such payment relates) shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 7.1.



Section 7.2    Negative Pledge. Create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:
(a)    Liens securing the Obligations pursuant to the Loan Documents;
(b)    Permitted Encumbrances;
(c)    any Liens on any property or assets of the Borrower or its Subsidiaries
existing on the Effective Date set forth on Schedule 7.2; provided, that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) any Liens of the type described in Section 7.2(y) set forth
on Schedule 7.2 shall be deemed to be, and shall be, for informational purposes
only, and such Liens shall not be permitted under this Agreement by having been
set forth on Schedule 7.2;
(d)    purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations);


84

--------------------------------------------------------------------------------




provided, that (i) such Lien secured Indebtedness permitted by Section
7.1(a)(iii); (ii) such Lien attaches to such asset concurrently or within ninety
(90) days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;
(e)    extensions, renewals, or replacements of any Lien referred to in clauses
(a) through (d) of this Section 7.2; provided, that (i) the Indebtedness secured
thereby constitutes a Permitted Refinancing and (ii) any such extension, renewal
or replacement is limited to the assets originally encumbered thereby;
(f)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that became or becomes a Subsidiary after the Effective Date prior
to the time such Person became or becomes a Subsidiary; provided that (i) such
Lien is not created in contemplation of such acquisition or such Person becoming
a Subsidiary as the case may be, (ii) such Lien shall not apply to any other
property or asset of the Borrower or any Loan Party (other than any replacements
of such property or assets and additions and accessions thereto, after-acquired
property subject to a Lien securing Indebtedness and other obligations incurred
prior to such time and which Indebtedness and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property, and the proceeds and the products thereof and customary
security deposits in respect thereof and in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender),
(iii) such Lien shall secure only those obligations and unused commitments (and
to the extent such obligations and commitments constitute Indebtedness, such
Indebtedness is permitted hereunder) that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof so long as the principal
amount of such extensions, renewals and replacements does not exceed the
principal amount of the obligations being extended, renewed or replaced (plus
any accrued but unpaid interest (including any portion thereof which is payable
in kind in accordance with the terms of such extended, renewed or replaced
Indebtedness) and premium payable by the terms of such obligations thereon and
fees and expenses associated therewith) and (iv) the Indebtedness secured by
such Lien is incurred pursuant to and in accordance with the terms of Section
7.1(a)(ix);
(g)    Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon, (ii) in favor of a banking or other
financial institution arising as a matter of law or contract encumbering
deposits or other funds maintained with a financial institution (including
netting arrangements or the right of set off) and which are within the general
parameters customary in the banking industry and (iii) encumbering reasonable
customary initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts, in each case incurred in
the ordinary course of business, not for speculative purposes and not in
connection with the incurrence of Indebtedness for borrowed money;
(h)    Liens representing (i) any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement,
(ii) any Lien or restriction that the interest or title of such lessor,
licensor, sublessor or sublicensor may be subject to, or (iii) the interest of a
licensee, lessee, sublicensee or sublessee arising by virtue of being granted a
license or lease permitted by this Agreement, in each case not interfering in
any material respect with the ordinary conduct of the business of the Borrower
and the Subsidiaries, taken as a whole;


85

--------------------------------------------------------------------------------




(i)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods;
(j)    the filing of UCC financing statements solely as a precautionary measure
or required notice in connection with operating leases or consignment of goods;
(k)    Liens not otherwise permitted by this Section 7.2 to the extent that the
aggregate outstanding amount (or in the case of Indebtedness, the principal
amount) of the obligations secured thereby at any time outstanding does not
exceed $5,000,000;
(l)    Liens granted by a Subsidiary that is not a Loan Party in favor of any
Loan Party in respect of Indebtedness or other obligations owed by such
Subsidiary to such Loan Party;
(m)    Liens (i) attaching solely to cash advances and cash earnest money
deposits in connection with Investments permitted under Section 7.4 or (ii)
consisting of an agreement to dispose of any property in a disposition permitted
hereunder;
(n)    Liens on the cash collateral supporting the Outstanding Letters of Credit
in an aggregate amount not to exceed one hundred three percent (103.0%) of the
aggregate maximum amount available to be drawn of the Outstanding Letters of
Credit on the Closing Date;
(o)    Liens on insurance policies and the proceeds thereof granted in the
ordinary course of business to secure the financing of insurance premiums with
respect thereto;
(p)    Liens encumbering deposits made to secure obligations arising from
contractual or warranty requirements;
(q)    Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods;
(r)    Liens of bailees in the ordinary course of business;
(s)    utility and similar deposits in the ordinary course of business;
(t)    Liens disclosed as exceptions to coverage in title policies and
endorsements with respect to any real property, in each case approved by the
Administrative Agent;
(u)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness for borrowed money,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any Loan
Party to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower or the other Loan Parties or (iii)
relating to purchase orders and other agreements entered into by the Borrower or
any Subsidiary in the ordinary course of business;
(v)    Liens on property or assets of the Borrower or its Subsidiaries that do
not constitute Collateral; provided, that such Liens secure only Indebtedness
permitted by Section 7.1(a)(vii);


86

--------------------------------------------------------------------------------




(w)    non-exclusive licenses and sublicenses granted by Borrower or any of its
Subsidiaries and leases and subleases by Borrower or any Subsidiary to third
parties in the ordinary course of business not interfering with the business of
the Borrower or any of its Subsidiaries;
(x)    Liens securing Indebtedness permitted by Section 7.1(a)(xxiv); provided
that (x) such Liens do not encumber any property of the Loan Parties that
constitutes Collateral and (y) such Liens with respect to Foreign Subsidiaries
do not secure Indebtedness with an aggregate principal amount in excess of
$5,000,000; and
(y)    Liens securing Indebtedness or other obligations owing to T-Mobile
International AG and its affiliated telecommunications/wireless equipment and
service companies; provided that such Liens do not secure Indebtedness and/or
other obligations in an aggregate amount in excess of $200,000.
For purposes of determining compliance with this Section 7.2, except for Liens
described in Section 7.2(y), (x) a Lien need not be incurred solely by reference
to one category of Liens described above but may be incurred under any
combination of such categories (including in part under one such category and in
part under any other such category) and (y) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of Liens
described above, the Borrower, in its sole discretion, may classify or may
subsequently reclassify at any time such Lien (or any portion thereof) in any
manner that complies with this covenant. Notwithstanding anything to the
contrary herein, Liens of the type described in Section 7.2(y) shall be
permitted only pursuant to Section 7.2(y) and not any other provision of this
Agreement (including without limitation Section 7.2(c), even if such Liens are
described on Schedule 7.2).



Section 7.3    Fundamental Changes.
(a)    Merge into or consolidate into any other Person, or permit any other
Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or any line of business or all or substantially all of the stock of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired)
or liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) the Borrower or any Subsidiary may merge with a Person
pursuant to a Permitted Acquisition if the Borrower (or such Subsidiary of the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary; provided, that if any party to
such merger is a Guarantor, the Guarantor shall be the surviving Person, (iii)
any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Loan Party and (iv) any Subsidiary (other
than a Guarantor) may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 7.4.
(b)    Engage in any business other than businesses of the type conducted (and
non-core incidental businesses acquired in connection with any Permitted
Acquisition or permitted Investment or other immaterial businesses) by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.


87

--------------------------------------------------------------------------------





Section 7.4    Investments, Loans, Etc. Make any Investment, except:
(a)    Investments existing on the Effective Date and set forth on Schedule 7.4
(including Investments in Subsidiaries);
(b)    cash and Cash Equivalents;
(c)    Guarantees by Borrower or any Subsidiary constituting Indebtedness
permitted by Section 7.1(a);
(d)    Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided, that the
aggregate amount of Investments by Loan Parties in or to, and Guarantees by Loan
Parties of Indebtedness of (i) any Domestic Subsidiary that is not a Guarantor
(including all such Investments and Guarantees existing on the Closing Date)
shall not exceed $15,000,000 at any time outstanding and (ii) any Foreign
Subsidiary that is not a Guarantor (including all such Investments and
Guarantees existing on the Closing Date) shall not exceed $15,000,00 at any time
outstanding;
(e)    loans or advances to employees, officers or directors of the Borrower or
any Subsidiary in the ordinary course of business for travel, relocation and
related expenses; provided, that the aggregate amount of all such loans and
advances does not exceed $2,000,000 in the aggregate at any time outstanding;
(f)    Hedging Transactions permitted by Section 7.11;
(g)    Permitted Acquisitions;
(h)    to the extent constituting Investments, cash collateral securing the
Outstanding Letters of Credit in an aggregate amount not to exceed one hundred
three percent (103.0%) of the aggregate maximum amount available to be drawn of
the Outstanding Letters of Credit on the Closing Date;
(i)    Investments in joint ventures not to exceed $20,000,000 at any one time
outstanding;
(j)    Investments consisting of loans to Well Bridge Health Inc. in an
aggregate amount not to exceed $2,500,000 at any one time;
(k)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;
(l)    Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates, amalgamates or merges with the Borrower or any
Subsidiary (including in connection with an Acquisition or other Investment
permitted hereunder); provided that such Investment was not made in
contemplation of such Person becoming a Subsidiary or such consolidation,
amalgamation or merger;
(m)    Investments resulting from pledges or deposits described in clauses (c)
or (d) of the definition of the term “Permitted Encumbrance”;


88

--------------------------------------------------------------------------------




(n)    receivables or other trade payables owing to the Borrower or any
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, provided that such
trade terms may include such concessionary trade terms as the Borrower or such
Subsidiary deems reasonable under the circumstances;
(o)    Investments in deposit accounts and securities accounts solely for Cash
Equivalents opened in the ordinary course of business;
(p)    Investments consisting of cash earnest money deposits in connection with
a Permitted Acquisition or other Investment permitted hereunder;
(q)    Investments consisting of endorsements for collection or deposit in the
ordinary course of business;
(r)    Guarantee obligations of the Borrower or any Subsidiary in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Subsidiary to the extent required in connection with any
statutory filing or the delivery of audit opinions performed in jurisdictions
other than within the United States;
(s)    Guarantees by the Borrower or any Subsidiary of leases of real property
(other than Capital Lease Obligations), contracts, or of other obligations that
do not constitute Indebtedness, in each case entered into in the ordinary course
of business;
(t)    [reserved];
(u)    to the extent constituting Investments, Indebtedness permitted pursuant
to Section 7.1(a)(xxiii); and
(v)    other Investments which in the aggregate do not exceed $35,000,000 in any
Fiscal Year.
For purposes of determining compliance with this Section 7.4, (x) an Investment
need not be made solely by reference to one category of Investments described in
Sections 7.4(a) through (u) above but may be made under any combination of such
categories (including in part under one such category and in part under any
other such category), (y) in the event that an Investment (or any portion
thereof) meets the criteria of one or more of such categories of Investments
described in clauses (a) through (u) above, the Borrower, in its sole
discretion, may classify or may subsequently reclassify at any time such
Investment (or any portion thereof) in any manner that complies with this
covenant and (z) any Investment that is written down, written off or forgiven by
Borrower or any of its Subsidiaries shall continue to count against any cap set
forth in the clause or clauses of this Section 7.4 pursuant to which such
Investment is permitted.
Any Investment that exceeds the limits of any particular clause set forth above
may be allocated amongst more than one of such clauses to permit the incurrence
or holding of such Investment to the extent such excess is permitted as an
Investment under such other clauses.

Section 7.5    Restricted Payments. Declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment; provided, that the Borrower may
declare or make, directly or indirectly:


89

--------------------------------------------------------------------------------




(a)    dividends payable by the Borrower solely in shares of any class of its
common stock;
(b)    Restricted Payments made by any Subsidiary to Persons that own Capital
Stock in such Subsidiary, on a pro rata basis according to their respective
holdings of the type of Capital Stock in respect of which such Restricted
Payment is being made with any other shareholders if such Subsidiary is not
wholly owned by the Borrower and other wholly owned Subsidiaries;
(c)    redemptions or repurchases of Capital Stock in the Borrower from (i)
employees and former employees and (ii) other holders of Capital Stock of the
Borrower; provided that (x) the aggregate amount of all such redemptions or
repurchases made pursuant to this Section 7.5(c) in any Fiscal Year shall not
exceed $20,000,000 and (y) after giving effect to any such redemption or
repurchase on a Pro Forma Basis, no Default or Event of Default shall exist,
including with respect to the financial covenants contained in Sections 6.1 and
6.2 (as detailed in a Pro Forma Compliance Certificate delivered to the
Administrative Agent at least five (5) days (or such shorter period as may be
agreed to by Administrative Agent) prior to any such redemption or repurchase);
(d)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may make Restricted Payments in an
aggregate amount not to exceed $30,000,000 in any Fiscal Year;
(e)    Restricted Payments consisting of announced dividends that satisfied the
conditions of any other clause of this Section 7.5 at the time of announcement
thereof;
(f)    for any calendar year or portion thereof that the Loan Parties are
members of a consolidated, combined, unitary, affiliated or similar group of
which the Borrower is the common parent (or are treated as a pass-through
entities under the Code that are indirectly or directly owned by a member of
such group), the Loan Parties may make Restricted Payments to the Borrower in
order for the Borrower to pay the consolidated or combined federal, state or
local income taxes attributable to the income of the applicable Loan Party and
its Subsidiaries in an aggregate amount not to exceed the lesser of the income
tax liabilities (x) that would have been payable by the applicable Loan Party
for such period if such Loan Party and its Subsidiaries had been a stand-alone
group separate from the Borrower, taking into account any net operating loss
carryovers, tax credits and other tax attributes that would have been available
had such Loan Party and its Subsidiaries been a stand-alone group for such
period and (y) that are actually paid by the Borrower for such period, in each
case reduced by any such income taxes paid or to be paid directly by the
applicable Loan Party or its Subsidiaries; and
(g)    other Restricted Payments in addition to those provided above in this
Section 7.5, so long as (i) no Default or Event of Default shall exist
immediately before or immediately after giving effect to any such Restricted
Payment and (ii) after giving effect to any such Restricted Payment on a Pro
Forma Basis, the Consolidated Total Net Leverage Ratio does not exceed 2.75 to
1.00.

Section 7.6    [Reserved].

Section 7.7    Sale of Assets. Make any Asset Sale, except the sale or other
disposition of such assets in an aggregate amount not to exceed $40,000,000 in
any Fiscal Year.


90

--------------------------------------------------------------------------------





Section 7.8    Transactions with Affiliates. Sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates with a fair market value in excess of $500,000 for any transaction or
series of related transactions, except (a) in the ordinary course of business at
prices and on terms and conditions taken as a whole substantially at least as
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Subsidiaries or between the Subsidiaries, in each
case to the extent permitted by Section 7.4, (c) any Restricted Payment
permitted by Section 7.5, (d) so long as no Event of Default shall have occurred
and be continuing or would result therefrom, the payment of reasonable fees and
reimbursement of out-of-pocket expenses to directors of the Borrower or any
Subsidiary in an aggregate amount not to exceed $2,000,000 in any fiscal year of
the Borrower, (e) compensation (including bonuses and equity or other
consideration) and employee benefit arrangements paid to, indemnities provided
for the benefit of, and employment and severance arrangements entered into with,
directors, officers, managers or employees of the Borrower or the Subsidiaries
in the ordinary course of business; and (f) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, employee stock options and employee stock
ownership plans.

Section 7.9    Restrictive Agreements. Enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to its Capital Stock, to make or repay loans or advances to the Borrower
or any other Subsidiary, to Guarantee Indebtedness of the Borrower or any other
Subsidiary or to transfer any of its property or assets to the Borrower or any
Subsidiary of the Borrower; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by Law or by this Agreement or any other Loan
Document, (ii) any agreement evidencing Permitted Subordinated Indebtedness,
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale;
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, (iv) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness or Capital Lease Obligations permitted by this Agreement so long as
such restrictions and conditions apply only to the property or assets securing
such Indebtedness, (v) clause (a) shall not apply to customary provision in
leases and other contracts restricting the assignment thereof, (vi) any
restrictions on cash or other deposits imposed by agreements entered into in the
ordinary course of business; (vii) any restrictions regarding licensing or
sublicensing by the Borrower and its Subsidiaries of IP Rights in the ordinary
course of business; (viii) any restrictions that arise in connection with cash
escrow or other deposits permitted under Section 7.2 and Section 7.4; (ix)
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (x) restrictions on any foreign
Subsidiary by the terms of any Indebtedness of such foreign Subsidiary that is
not a Loan Party permitted to be incurred under this Agreement if such
limitations only apply to the assets or property of such Foreign Subsidiary that
is not a Loan Party and (xi) restrictions that arise in connection with
Indebtedness permitted to be incurred pursuant to Sections 7.1(a)(vii) and
7.1(a)(viii).

Section 7.10    Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

Section 7.11    Hedging Transactions. Enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower


91

--------------------------------------------------------------------------------




or any Subsidiary is exposed in the conduct of its business or the management of
its liabilities. Solely for the avoidance of doubt, the Borrower acknowledges
that a Hedging Transaction entered into for speculative purposes or of a
speculative nature (which shall be deemed to include any Hedging Transaction
under which the Borrower or any of the Subsidiaries is or may become obliged to
make any payment (a) in connection with the purchase by any third party of any
Capital Stock or any Indebtedness or (b) as a result of changes in the market
value of any Capital Stock or any Indebtedness) is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.

Section 7.12    Legal Name, State of Formation and Form of Entity. Without
providing the notice required by Section 5.2(i), change its name, state of
formation or form of organization.

Section 7.13    Amendment to Material Documents. Amend, modify or waive any of
its rights in a manner materially adverse to the Lenders or any Loan Party under
(a) its Organization Documents, (b) any Material Agreements, except in any
manner (x) that would not have a material and adverse effect on the Lenders, the
Administrative Agent, the Borrower or any of its Subsidiaries or (y) as
permitted pursuant to or reasonably necessary to effect a Permitted Refinancing
thereof or (c) any documentation governing Permitted Subordinated Indebtedness
if the effect thereof is to (i) increase the interest rate thereon, (ii) change
the due dates for principal or interest, other than to extend such dates,
(iii) modify any default or event of default, other than to delete it or make it
less restrictive, (iv) add any covenant with respect thereto, (v) modify any
subordination provision, (vi) modify any redemption or prepayment provision,
other than to extend the dates therefor or to reduce the premiums payable in
connection therewith or (vii) materially increase any obligation of any Loan
Party or any Subsidiary thereof or confer additional material rights to the
holder of such Permitted Subordinated Indebtedness in a manner adverse to any
Loan Party or Subsidiary thereto or any holder of the Obligations, except for
any waiver, amendment or modification that will not take effect until after all
Obligations (other than contingent indemnification obligations for which no
claim has been made) shall have been paid in full and all commitments therefor
have been terminated.

Section 7.14    Prepayments of Permitted Subordinated Indebtedness. Prepay,
redeem, purchase, defease, retire or extinguish or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled interest, mandatory prepayments, mandatory offers to
purchase, fees, expenses and indemnification obligations shall be permitted) any
Permitted Subordinated Indebtedness of any Loan Party or any Subsidiary thereof,
except the refinancing or replacement thereof with the Net Cash Proceeds of, or
in exchange for, any Indebtedness constituting a Permitted Refinancing thereof.

Section 7.15    Accounting Changes. Make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.

Section 7.16    Government Regulation. (a) Be or become subject at any time to
any law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties or (b) fail to provide documentary and other evidence of the identity of
the Loan Parties as may be requested by the Lenders or the Administrative Agent
at any time to enable the Lenders or the Administrative Agent to verify the
identity of the Loan Parties or to comply with any applicable Law or regulation,
including, without limitation, Section 326 of the Patriot Act at 31 U.S.C.
Section 5318.


92

--------------------------------------------------------------------------------





Section 7.17    Ownership of Subsidiaries. Notwithstanding any other provisions
of this Agreement to the contrary, the Borrower will not, and will not permit
any of the Subsidiaries to (a) permit any Person (other than the Borrower or any
wholly owned Subsidiary) to own any Capital Stock of any Subsidiary, except to
qualify directors if required by applicable Law or (b) permit any Subsidiary to
issue or have outstanding any shares of preferred Capital Stock.

Section 7.18    Use of Proceeds.
(a)    Use any part of the proceeds of any Loan, whether directly or indirectly,
for any purpose that would violate any rule or regulation of the Board of
Governors of the Federal Reserve System, including Regulations T, U or X.
(b)    Request any Borrowing or Letter of Credit, or use or allow its respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party.

Section 7.19    Designation as Senior Debt. Designate any Indebtedness (other
than Indebtedness under the Loan Documents) of the Borrower or any of its
Subsidiaries as “Senior Debt” or “Designated Senior Debt” (or in each case any
similar term) under, and as defined in, the documentation governing any
Permitted Subordinated Indebtedness.

ARTICLE VIII
EVENTS OF DEFAULT

Section 8.1    Events of Default. If any of the following events (each an “Event
of Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under Section 8.1(a) or an amount
related to a Bank Product Obligation) payable under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) Business Days; or
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect (other than a representation or warranty
that is expressly qualified


93

--------------------------------------------------------------------------------




by a Material Adverse Effect or materiality, in which case such representation
or warranty shall prove to be incorrect in all respects) when made or deemed
made or submitted; or
(d)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in Section 5.1 (and such default or compliance remains uncured for a
period of five (5) Business Days) 5.2, 5.3(a) (solely with respect to the
existence of the Borrower and each Guarantor in its respective jurisdiction of
organization or incorporation), 5.7, 5.8 (other than clause (a)), 5.9 or
Articles VI or VII; or
(e)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in Sections 8.1(a),
(b) and (d)) or any other Loan Document or related to any Bank Product
Obligation, and such failure shall remain unremedied for thirty (30) days after
the earlier of (i) any Responsible Officer of any Loan Party becomes aware of
such failure, or (ii) notice thereof shall have been given to any Loan Party by
the Administrative Agent or any Lender; or
(f)    (i) the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or (iii) any such Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof; provided that so
long as the Administrative Agent has not exercised any remedies under this
Article VIII, any Default or Event of Default under this Section 8.1(f) shall be
immediately cured and no longer continuing (without any action on the part of
the Administrative Agent, any Lender or otherwise) as and when any such failure
(x) is remedied by the Borrower or applicable Subsidiary or (y) is waived
(including in the form of amendment) by the requisite holders of the applicable
item of Material Indebtedness; or
(g)    the Borrower or any Subsidiary (other than an Immaterial Foreign
Subsidiary) shall (i) commence a voluntary case or other proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency or other similar Law now or hereafter in
effect or seeking the appointment of a custodian, trustee, receiver, liquidator
or other similar official of it or any substantial part of its property, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in Section 8.1(h), (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary


94

--------------------------------------------------------------------------------




(other than an Immaterial Foreign Subsidiary) or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar Law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary (other than an Immaterial Foreign Subsidiary) or for
a substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of sixty (60) days or an order or
decree approving or ordering any of the foregoing shall be entered; or
(i)    the Borrower or any Subsidiary (other than an Immaterial Foreign
Subsidiary) shall become unable to pay, shall admit in writing its inability to
pay, or shall fail to pay, its debts as they become due; or
(j)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $10,000,000; or
(k)    any final, non-appealable judgment or order for the payment of money in
excess of $10,000,000 (to the extent not covered by insurance or indemnities as
to which the applicable insurance company or third party has been notified of
the claim and has confirmed coverage), individually or in the aggregate, shall
be rendered against the Borrower or any Subsidiary (other than an Immaterial
Foreign Subsidiary), and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be a
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
(l)    any non-monetary judgment or order shall be rendered against the Borrower
or any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of thirty (30) consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
(m)    a Change in Control shall occur or exist; or
(n)    any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect or ceases to give the Administrative Agent any material part of the Liens
purported to be created thereby; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or any
of the Obligations for any reason shall cease to be “Senior Indebtedness” (or
any comparable term) under, and as defined in, any documentation relating to any
Permitted Subordinated Indebtedness or any other Indebtedness that is
subordinated to the Obligations, or the subordination provisions set forth in
any documentation relating to such Permitted Subordinated Indebtedness or other
Indebtedness shall cease to be effective or cease to be legally valid, binding
and enforceable against the holders thereof, or in any such case any Loan Party
or Subsidiary thereof shall assert any of the foregoing; or
(o)    the loss, suspension or revocation of, or failure to renew, any
Authorizations, FD&C Permits, Medicare or Medicaid provider numbers, or
clearances now held or hereafter acquired by


95

--------------------------------------------------------------------------------




any Loan Party, if such loss, suspension, revocation or failure to renew would
reasonably be expected to have a Material Adverse Effect; or
(p)    funds in any account subject to a Sweep Agreement cease to be swept in
the manner required by such Sweep Agreement and such cessation continues for ten
(10) Business Days (or such longer period as agreed by the Administrative Agent
in its sole discretion); or
(q)    there occurs an Exclusion Event which has had or would reasonably be
expected to have a Material Adverse Effect; or
(r)    the Borrower or any Subsidiary is debarred pursuant to the FD&C Act.
then, and in every such event (other than an event with respect to the Borrower
described in Sections 8.1(g), (h) or (i)) and at any time thereafter during the
continuance of such event, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at Law or in equity; and that, if an Event
of Default specified in Sections 8.1(g), (h) or (i) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

Section 8.2    Application of Funds.
After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in Sections 8.1(g), (h) or (i)), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
(a)    first, to the reimbursable expenses of the Administrative Agent incurred
in connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;
(b)    second, to the fees and other reimbursable expenses of the Administrative
Agent and the Issuing Bank then due and payable pursuant to any of the Loan
Documents, until the same shall have been paid in full;
(c)    third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;
(d)    fourth, to the fees due and payable under Sections 2.14(b) and (c) of
this Agreement and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;
(e)    fifth, to (i) the aggregate outstanding principal amount of the Term
Loans (allocated among the Lenders in respect of their Pro Rata Shares), the
Revolving Loans and the LC Exposure, (ii) payment of breakage, termination or
other amounts owing in respect of any Hedging Obligations


96

--------------------------------------------------------------------------------




between the Borrower or any of its Subsidiaries and any Lender-Related Hedge
Provider, to the extent such Hedging Obligations are permitted hereunder, and
(iii) payments of amounts due in respect of any Bank Product Obligations between
the Borrower or any of its Subsidiaries and any Bank Product Provider, allocated
pro rata among any Lender, any Lender-Related Hedge Provider and any Bank
Product Provider, based on their respective Pro Rata Shares of the aggregate
amount of such Revolving Loans, LC Exposure, Hedging Obligations and Bank
Product Obligations, until the same shall have been paid in full;
(f)    sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is equal to one
hundred three percent (103.0%) of the LC Exposure after giving effect to the
foregoing clause fifth; and
(g)    seventh, to the extent any proceeds remain, to the Borrower or other
parties lawfully entitled thereto.
All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders holding Revolving
Commitments as cash collateral for the LC Exposure, such account to be
administered in accordance with Section 2.22(g).
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.2.
Notwithstanding the foregoing, Hedging Obligations and Bank Product Obligations
may be excluded from the application described above without any liability to
the Administrative Agent, if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Lender-Related Hedge Provider or Bank Product
Provider.  Each Lender-Related Hedge Provider and Bank Product Provider not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX
THE ADMINISTRATIVE AGENT

Section 9.1    Appointment of Administrative Agent.
(a)    Each Lender irrevocably appoints Truist Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and


97

--------------------------------------------------------------------------------




any such sub-agent or attorney-in-fact may perform any and all of its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions set forth in this Article IX shall apply to any such
sub-agent, attorney-in-fact or Related Party and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
(b)    The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article IX with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article IX included the
Issuing Bank with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to the Issuing Bank.

Section 9.2    Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing; (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
11.2); provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.2) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may


98

--------------------------------------------------------------------------------




consult with legal counsel (including counsel for the Borrower) concerning all
matters pertaining to such duties. Neither the Administrative Agent nor any of
its Related Parties shall be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions of this Agreement relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(A) be obligated to ascertain, monitor or inquire as to whether any Lender or
prospective Lender is a Disqualified ‎Institution or (B) have any liability with
respect to or arising out of any assignment of Loans, or disclosure of
confidential information, to any ‎Disqualified Institution.

Section 9.3    Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 9.4    Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6    The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“Required Revolving Lenders”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.


99

--------------------------------------------------------------------------------





Section 9.7    Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.
(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within forty-five (45) days after written notice is
given of the retiring Administrative Agent’s resignation under this Section 9.7,
no successor Administrative Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (i) the retiring Administrative
Agent’s resignation shall become effective, (ii) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Administrative Agent under the Loan Documents until such
time as the Required Lenders appoint a successor Administrative Agent as
provided above. After any retiring Administrative Agent’s resignation hereunder,
the provisions of this Article IX shall continue in effect for the benefit of
such retiring Administrative Agent and its representatives and agents in respect
of any actions taken or not taken by any of them while it was serving as the
Administrative Agent.
(c)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(b), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Charlotte, North Carolina time on a
date specified in such notice (which date may not be less than five (5) Business
Days after the date of such notice).

Section 9.8    Withholding Tax. To the extent required by any applicable Law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.


100

--------------------------------------------------------------------------------





Section 9.9    Administrative Agent May File Proofs of Claim.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.3.
(c)    Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

Section 9.10    Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Collateral Documents and
any subordination agreements) other than this Agreement.

Section 9.11    Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Revolving Commitments, the Cash Collateralization of all reimbursement
obligations with respect to Letters of Credit in an amount equal to one hundred
three percent (103.0%) of the aggregate LC Exposure of all Lenders, and the
payment in full of all Obligations (other than contingent indemnification
obligations and such Cash Collateralized reimbursement obligations), (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document or (iii) if approved, authorized or
ratified in writing in accordance with Section 11.2; and


101

--------------------------------------------------------------------------------




(b)    to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section
9.11. In each case as specified in this Section 9.11, the Administrative Agent
is authorized, at the Borrower’s expense, to execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the Liens granted under
the applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

Section 9.12    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, documentation agents or
syndication agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any other Loan Document, except in
its capacity, as applicable, as the Administrative Agent, a Lender or Issuing
Bank hereunder.

Section 9.13    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (a) no
Lender shall have any right individually to realize upon any of the Collateral
or enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (b) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, use and apply any of the Obligations as
a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

Section 9.14    Hedging Obligations and Bank Product Obligations. No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Bank Product Obligations and Hedging Obligations unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Bank Product Provider or Lender-Related Hedge Provider, as the case
may be.

ARTICLE X
THE GUARANTY

Section 10.1    The Guaranty. Each of the Guarantors hereby jointly and
severally guarantees to the Administrative Agent, each Lender, each Affiliate of
a Lender that enters into Bank Products or a Hedging


102

--------------------------------------------------------------------------------




Transaction with the Borrower or any Subsidiary, and each other holder of the
Obligations as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

Section 10.2    Obligations Unconditional. The obligations of the Guarantors
under Section 10.1 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or other documents relating to the Obligations, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 10.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article X until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).


103

--------------------------------------------------------------------------------




With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

Section 10.3    Reinstatement. The obligations of each Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each other
holder of the Obligations on demand for all reasonable costs and expenses
(including the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

Section 10.4    Certain Additional Waivers. Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.2
and through the exercise of rights of contribution pursuant to Section 10.6.

Section 10.5    Remedies. The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
specified in Section 8.1 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 8.1) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

Section 10.6    Rights of Contribution. The Guarantors agree among themselves
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor shall exercise such rights of contribution until the Obligations have
been paid in full and the Commitments have terminated.

Section 10.7    Guarantee of Payment; Continuing Guarantee. The guarantee in
this Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to the Obligations whenever arising.

Section 10.8    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Specified Loan
Party to honor all of such Specified Loan Party’s obligations under this
Agreement and the other Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.8 or otherwise


104

--------------------------------------------------------------------------------




under this Agreement voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10.8 shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends that this Section 10.8
constitute, and this Section 10.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE XI
MISCELLANEOUS

Section 11.1    Notices.
(a)    Written Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:


To any Loan Party:
BioTelemetry, Inc.

100 Cedar Hollow Road, Suite 10
Malvern, PA 19355
Attention: Heather C. Getz, Executive Vice President
Facsimile: (866) 924-2463
Email: heather.getz@biotelinc.com
Website: https://www.gobio.com/


To the Administrative Agent:
Truist Bank

Agency Services
303 Peachtree Street, N.E., 25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Facsimile: (404) 495-2170
Email: agency.services@suntrust.com


With copies (for
information purposes only) to:
Truist Bank

3333 Peachtree Road NE, 7th Floor
Atlanta, Georgia 30326
Attention: BioTelemetry Account Manager
Facsimile: (404) 926-5173


To the Issuing Bank:
Truist Bank

245 Peachtree Center Avenue, 17th Floor
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Facsimile: (404) 588-8129


To the Swingline Lender:
Truist Bank



105

--------------------------------------------------------------------------------




Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Facsimile: (404) 495-2170


To any other Lender:
To the address or facsimile number, set forth in the Administrative
Questionnaire or the Assignment and Acceptance executed by such Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section 11.1.
Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or any other Person on account of any action taken
or not taken by the Administrative Agent, the Issuing Bank and the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.
(b)    Electronic Communications.
(i)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Article II by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(ii)    Unless Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if


106

--------------------------------------------------------------------------------




such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (B)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (A) of notification that such
notice or communication is available and identifying the website address
therefor.
(iii)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on the Platform.
(iv)    The Platform used by the Administrative Agent is provided “as is” and
“as available”. The Agent Parties (as defined below) do not warrant the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the Issuing Bank or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section 11.1, including
through the Platform.

Section 11.2    Waiver; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between any Loan Party and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by Law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 11.2(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.


107

--------------------------------------------------------------------------------




(b)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents (other than the Fee Letter), nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or the Borrower and
the Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that:
(i)    no amendment or waiver shall:
(A)    increase the Commitment of any Lender without the written consent of such
Lender;
(B)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby; provided that (1) the waiver of
(or amendment to the terms of) any (x) mandatory prepayment of the Loans (but,
for purposes of clarity, not the manner of application of any mandatory
prepayment), (y) Default or Event of Default or (z) payment of Default Interest
shall not constitute a reduction of the payment of principal or interest and (2)
any change to the definition of “Consolidated Total Net Leverage Ratio” or any
other ratio used as a basis to calculate the amount of any principal or interest
payment or in the component definitions thereof shall not constitute a reduction
in any amount of interest or fee;
(C)    postpone the date fixed for any payment (excluding any mandatory
prepayment) of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby; provided that no amendment, modification or waiver of, or consent to
departure from, any condition precedent contained in Article III, Default, Event
of Default, waiver of the obligation to pay Default Interest, mandatory
prepayment or mandatory reduction of the Commitments shall constitute a
postponement of any date scheduled for the payment of principal or interest or
an extension of the final maturity of any Loan or the scheduled termination date
of any Commitment;
(D)    change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby or change the provisions of Section 8.2,
without the written consent of each Lender;
(E)    change any of the provisions of this Section 11.2 or the definition of
“Required Lenders” or “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;
(F)    release the Borrower without the consent of each Lender, or, release all
or substantially all of the Guarantors or limit the liability of all or
substantially all of the Guarantors under any Guaranty, without the written
consent of each Lender (except as expressly provided herein or in the applicable
Loan Document); or


108

--------------------------------------------------------------------------------




(G)    release all or substantially all of the Collateral (if any) securing any
of the Obligations, without the written consent of each Lender;
(ii)    prior to the Revolving Commitments Termination Date, unless also signed
by Required Revolving Lenders, no such amendment or waiver shall (i) waive any
Default for purposes of Section 3.2, (ii) amend, change, waive, discharge or
terminate Sections 3.2 or 8.1 in a manner adverse to such Lenders or (iii)
amend, change, waive, discharge or terminate this Section 11.2(b)(ii);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights, duties or obligations of the Administrative Agent, the
Swingline Lender or the Issuing Bank without the prior written consent of such
Person. Notwithstanding anything to the contrary herein, (i) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended, and amounts payable to such Lender hereunder may not be
permanently reduced without the consent of such Lender (other than reductions in
fees and interest in which such reduction does not disproportionately affect
such Lender); (ii) this Agreement may be amended and restated without the
consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and
11.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement; (iii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein; and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.



Section 11.3    Expenses; Indemnification.
(a)    The Loan Parties shall, on a joint and several basis, pay (i) all
reasonable, out-of-pocket costs and expenses of the Administrative Agent, the
Lead Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of one (1) counsel for the Administrative Agent, the
Lead Arrangers and their respective Affiliates and, to the extent reasonably
necessary, special and one (1) local counsel in each jurisdiction for the
Administrative Agent, the Lead Arrangers and their respective Affiliates (and in
the event of any actual or potential conflict of interest, one (1) additional
counsel for the Administrative Agent, the Lead Arranger or Affiliate subject to
such conflict), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers thereof (whether or not the
transactions contemplated in this Agreement or any other Loan Document shall be
consummated), including the reasonable fees, charges and disbursements of one
(1) counsel for the Administrative Agent and the Lead Arrangers and, to the
extent reasonably necessary, special and one (1) local counsel in each
jurisdiction for the Administrative Agent, the Lead Arrangers and their
respective Affiliates (and in the event of any actual or potential conflict of
interest, one (1) additional counsel for the Administrative Agent, the Lead
Arranger or Affiliate subject to such conflict), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements


109

--------------------------------------------------------------------------------




of one (1) counsel for the Administrative Agent, the Lead Arrangers, the Issuing
Bank and the Lenders and, to the extent reasonably necessary, special and one
(1) local counsel in each jurisdiction for the Administrative Agent, the Lead
Arrangers, the Issuing Bank and the Lenders (and in the event of any actual or
potential conflict of interest, one (1) additional counsel for the
Administrative Agent, the Lead Arranger, the Issuing Bank, the Lender and
Affiliate subject to such conflict)) incurred by the Administrative Agent, the
Lead Arrangers, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section 11.3, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    The Loan Parties shall, on a joint and several basis, indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arrangers, each
Lender and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
penalties and related expenses (including the fees, charges and disbursements of
one (1) counsel for all Indemnitees and, to the extent reasonably necessary,
special and one (1) local counsel in each jurisdiction for the Indemnitees (and
in the event of any actual or potential conflict of interest, one (1) additional
counsel for the Indemnitees subject to such conflict)) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any Loan
Party or any of their respective Subsidiaries arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any actual or alleged Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or any of their respective
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, penalties or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (including any Related Party of such Indemnitee).
This Section 11.3(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    To the extent that any Loan Party fails to pay any amount required to be
paid to the Administrative Agent, the Issuing Bank or the Swingline Lender under
Sections 11.3(a) or (b) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.


110

--------------------------------------------------------------------------------




(d)    To the extent permitted by applicable Law, no Loan Party or any
Subsidiary of a Loan Party shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.
(e)    All amounts due under this Section 11.3 shall be payable within ten (10)
days of receipt of a written demand therefor.

Section 11.4    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.4(b), (ii) by way of participation
in accordance with the provisions of Section 11.4(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
11.4(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 11.4(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in Section 11.4(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans and Revolving Credit
Exposure outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans and Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$5,000,000 and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).


111

--------------------------------------------------------------------------------




(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.4(b)(i)(B) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for (x) assignments to a
Person that is not a Lender with a Commitment or an Affiliate of a Lender or an
Approved Fund and (y) assignments by Defaulting Lenders; and
(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B). For the avoidance of doubt, any Disqualified Institution is
subject to Section 11.4(g).  
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.4(c), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall


112

--------------------------------------------------------------------------------




continue to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.4(d). If the consent
of the Borrower to an assignment is required hereunder (including a consent to
an assignment which does not meet the minimum assignment thresholds specified
above), the Borrower shall be deemed to have given its consent five (5) Business
Days after the date notice thereof has actually been delivered by the assigning
Lender (through the Administrative Agent) to the Borrower, unless such consent
is expressly refused by the Borrower prior to such fifth Business Day.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries, a Disqualified Institution or
a Defaulting Lender) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the Issuing Bank and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Sections
2.21(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section 11.4 or the definition of “Required Lenders” and
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of


113

--------------------------------------------------------------------------------




each Lender, (vi) release any Guarantor or limit the liability of any such
Guarantor under any Guaranty without the written consent of each Lender except
to the extent such release is expressly provided under the terms of this
Agreement or (vii) release all or substantially all collateral (if any) securing
any of the Obligations. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.18, 2.19, and 2.20 (subject to the
requirements and limitations therein, including the requirements under Section
2.20(g) (it being understood that the documentation required under Section
2.20(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.4(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.24 and 2.25 as if it were an assignee under Section
11.4(b) and (B) shall not be entitled to receive any greater payment under
Sections 2.18 or 2.20, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provision of
Section 2.25 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 11.7 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.21 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    Disqualified Institutions.
(i)    No assignment shall be made to any Person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the applicable Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the Borrower
has consented to such assignment as otherwise contemplated by this Section 11.4,
in which case such Person will not be considered a Disqualified Institution for
the purpose of such assignment). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”),


114

--------------------------------------------------------------------------------




such assignee shall not retroactively be considered a Disqualified Institution.
Any assignment in violation of this Section 11.4(g)(i) shall not be void, but
the other provisions of this Section 11.4(g) shall apply.
(ii)    If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of Section 11.4(g)(i) above, the Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrower owing
to such Disqualified Institution in connection with such Revolving Commitment,
(B) in the case of outstanding Term Loans held by Disqualified Institutions,
prepay such Term Loan by paying the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and under the other Loan
Documents and/or (C) require such Disqualified Institution to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 11.4), all of its interest, rights and obligations
under this Agreement and related Loan Documents to an assignee that meets the
requirements of Section 11.4(b) that shall assume such obligations at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and other the other Loan Documents; provided
that (i) the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.4(b), (ii) such assignment does not
conflict with applicable Laws and (iii) in the case of Section 11.4(g)(ii)(B),
the Borrower shall not use the proceeds from any Loans to prepay Term Loans held
by Disqualified Institutions.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination


115

--------------------------------------------------------------------------------




by any bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or (B)
provide the DQ List to each Lender requesting the same.

Section 11.5    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the Law (without giving effect to the conflict of law
principles thereof) of the State of New York.
(b)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of the Supreme Court of
the State of New York sitting in New York county and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
Law, such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(c)    Each Loan Party irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in Section 11.5(b) and brought in any court
referred to in Section 11.5(b). Each of the parties hereto irrevocably waives,
to the fullest extent permitted by applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by Law.

Section 11.6    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT


116

--------------------------------------------------------------------------------




OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.6.

Section 11.7    Right of Setoff. In addition to any rights now or hereafter
granted under applicable Law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable Law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank. Notwithstanding the provisions of
this Section 11.7, if at any time any Lender, the Issuing Bank or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid Receivables are
deposited, such Person shall waive the right of setoff set forth herein.

Section 11.8    Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent and its Affiliates constitute
the entire agreement among the parties hereto and thereto and their Affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart of a signature page of this Agreement and
any other Loan Document by facsimile transmission or by any other electronic
imaging means (including .pdf), shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document.

Section 11.9    Survival. All covenants, agreements, representations and
warranties made by any Loan Party herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 11.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans,


117

--------------------------------------------------------------------------------




the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof. All representations
and warranties made herein, in the Loan Documents, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.

Section 11.10    Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 11.11    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (a) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (b) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (c)
to the extent requested by any regulatory agency or authority purporting to have
jurisdiction over it (including any self-regulatory authority such as the
National Association of Insurance Commissioners), (d) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section 11.11, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (e) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section 11.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) to any rating agency, (h) to the CUSIP Service Bureau or
any similar organization or (i) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

Section 11.12    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable Law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the


118

--------------------------------------------------------------------------------




Federal Funds Rate to the date of repayment (to the extent permitted by
applicable Law), shall have been received by such Lender.

Section 11.13    Waiver of Effect of Corporate Seal. Each Loan Party represents
and warrants to the Administrative Agent and the Lenders that neither it nor any
other Loan Party is required to affix its corporate seal to this Agreement or
any other Loan Document pursuant to any Law, agrees that this Agreement is
delivered by Borrower under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.

Section 11.14    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, (a) pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the Patriot
Act and (b) pursuant to the Beneficial Ownership Regulation, it is required to
obtain a Beneficial Ownership Certification.

Section 11.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that: (a) (i) the services regarding
this Agreement  provided by the Administrative Agent, the Lead Arrangers and/or
the Lenders are arm’s-length commercial transactions between  Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lead Arrangers and the Lenders, on the other hand,
(ii) each of Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate and (iii) Borrower and each other Loan Party is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Administrative Agent, the Lead Arrangers and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party, or
any of their respective Affiliates, or any other Person and (ii) none of the
Administrative Agent, the Lead Arrangers and any Lender has any obligation to
Borrower, any other Loan Party or any of their Affiliates  with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Lead Arrangers, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower, the other Loan Parties and their respective Affiliates, and each of
the Administrative Agent, the Lead Arrangers and the Lenders has no obligation
to disclose any of such interests to Borrower, any other Loan Party of any of
their respective Affiliates.  To the fullest extent permitted by Law, each of
Borrower and the other Loan Parties hereby waive and release, any claims that it
may have against the Administrative Agent, the Lead Arrangers and each Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 11.16    Electronic Execution of Assignments and Certain Other
Documents. The words “execution”, “signed”, “signature”, and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal


119

--------------------------------------------------------------------------------




Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 11.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

Section 11.18    Subordination. Each Loan Party (a “Subordinating Loan Party”)
hereby subordinates the payment of all obligations and indebtedness of any other
Loan Party owing to it, whether now existing or hereafter arising, including but
not limited to any obligation of any such other Loan Party to the Subordinating
Loan Party as subrogee of the holders of the Obligations or resulting from such
Subordinating Loan Party’s performance under this Agreement, to the indefeasible
payment in full in cash of all Obligations. If the holders of the Obligations so
request, any such obligation or indebtedness of any such other Loan Party to the
Subordinating Loan Party shall be enforced and performance received by the
Subordinating Loan Party as trustee for the holders of the Obligations and the
proceeds thereof shall be paid over to the holders of the Obligations on account
of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement. Without
limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
intercompany Indebtedness; provided, that in the event that any Loan Party
receives any payment of any intercompany Indebtedness at a time when such
payment is prohibited by this Section 11.18, such payment shall be held by such
Loan Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to the Administrative Agent.

Section 11.19    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Lead Arrangers, and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional


120

--------------------------------------------------------------------------------




asset managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers, and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:
(i)    none of the Administrative Agent, the Lead Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);


121

--------------------------------------------------------------------------------




(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arrangers or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and the Lead Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Section 11.20    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Hedging Transaction or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered


122

--------------------------------------------------------------------------------




Party are permitted to be exercised to no greater extent than such Default
Rights could be exercised under the U.S. Special Resolution Regime if the
Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
(b)    As used in this Section 11.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 11.21    Amendment and Restatement. Each undersigned Loan Party agrees
that (a) this Agreement amends and restates and is substituted for (and is not
executed in novation of) the Existing Credit Agreement, (b) that the security
interest provided under the Collateral Documents referenced therein (the
“Existing Collateral Documents”) shall continue uninterrupted and that the
security interests granted under the Existing Collateral Documents continue in
effect as security for all obligations and liabilities under the Existing Credit
Agreement as amended and restated by this Agreement and (c) that the guaranty
provided under the Guaranty referenced therein (the “Existing Guaranty”) shall
continue uninterrupted and that the guaranty provided under the Existing
Guaranty shall continue in effect as guaranty for all obligations and
liabilities under the Existing Credit Agreement as amended and restated by this
Agreement. Without limitation of the foregoing, each Loan Party acknowledges,
confirms and agrees that it (i) has guaranteed the Obligations and (ii) created
Liens in favor of the Lenders and other secured parties on the Collateral to
secure its obligations hereunder and under the other Loan Documents to which it
is a party. Each Loan Party acknowledges that it has reviewed the terms and
provisions of this Agreement, and consents to the amendment and restatement of
the Existing Credit Agreement effected pursuant to this Agreement. Each Loan
Party (x) confirms that each Loan Document to which it is a party or is
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents, the payment and performance of all such Obligations which
are joint and several obligations of each grantor now or hereafter existing and
(y) grants to the Administrative Agent for the benefit of the Lenders and the
other parties secured pursuant to the Collateral Documents a continuing Lien on
and security interest in and to such Loan Party’s right, title and interest in,
to an under all Collateral as collateral security for the prompt payment and
performance in full when due of the Obligations (whether stated at maturity, by
acceleration or otherwise). Each Loan Party further acknowledges and agrees that
any of the Loan Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable in accordance with the terms thereof and shall
not be impaired or limited by the execution or effectiveness of the amended and
restatement of the Existing


123

--------------------------------------------------------------------------------




Credit Agreement effective pursuant to this Agreement. In addition, from and
after the Effective Date, all reference to the “Credit Agreement” contained
therein shall be deemed to refer to this Agreement.

Section 11.22    Reallocation. The Administrative Agent, the Borrower and the
Lenders hereby acknowledge and agree that the Revolving Commitment and Revolving
Commitment Percentage of each Lender as set forth on Schedule I is the Revolving
Commitment and Revolving Commitment Percentage of such Lender as of the
Effective Date, with the reallocation of Revolving Loans outstanding under the
Revolving Commitments of the Lenders under the Existing Credit Agreement as they
existed immediately prior to the Effective Date having been made per
instructions from the Administrative Agent, and neither any Assignment and
Assumption nor any other action of any Person is required to give effect to such
Revolving Commitments and Revolving Commitment Percentages as set forth on
Schedule I.






(remainder of page left intentionally blank)






124

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWER:                BIOTELEMETRY, INC.,
a Delaware corporation




By:                        
Name:
Title:






GUARANTORS:            CARDIAC MONITORING HOLDING COMPANY, LLC,
a Delaware limited liability company




By:                        
Name:
Title:




CARDIONET, LLC,
a Delaware limited liability company




By:                        
Name:
Title:




BRAEMAR MANUFACTURING, LLC,
a Delaware limited liability company




By:                        
Name:
Title:




BIOTEL RESEARCH, LLC,
a Delaware limited liability company




By:                        
Name:
Title:






--------------------------------------------------------------------------------












VIRTUALSCOPICS, LLC,
a Delaware limited liability company




By:                        
Name:
Title:




BIOTELEMETRY CARE MANAGEMENT, LLC,
a Delaware limited liability company




By:                        
Name:
Title:




TELCARE, LLC,
a Delaware limited liability company




By:                        
Name:
Title:




TELCARE MEDICAL SUPPLY, LLC,
a Delaware limited liability company




By:                        
Name:
Title:




LIFEWATCH CORP.,
a Delaware corporation




By:                        
Name:
Title:








--------------------------------------------------------------------------------




LIFEWATCH SERVICES INC.,
a Delaware corporation




By:                        
Name:
Title:




GENEVA HEALTHCARE, LLC,
a Delaware limited liability company




By:                        
Name:
Title:








--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
TRUIST BANK,

as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender




By:                        
Name:
Title:










--------------------------------------------------------------------------------




LENDERS:                ______________________________________






By:                        
Name:
Title:














